Exhibit 10.1

 

ALL COMMUNICATIONS SHOULD INCLUDE THE CONTRACT NUMBER SHOWN IN BLOCK 5 BELOW

 

NOTICE OF AWARD, STATEMENT, AND RELEASE DOCUMENT

 

1.

PAGE 1 OF 3

 

 

 

2.  FROM:    (Name and address of Sales Office

3.

DATE OF AWARD

 

 

 

Defense Reutilization and Marketing Service

74 North Washington Avenue   DRMS J-362

Battle Creek, MI 49037

4.

 

INVITATION NO.

08-0001

5.

 

CONTRACT NO.

08-0001-0001

6.  TO: (Name and address of Purchaser)

 

Liquidity Services, Incorporated
1920 L Street, NW 6th Floor
Washington, DC 20036

7.

 

BIDDER NO.

3001287806

 

 

8.

(PAID STAMP)

 

 

 

(For Release of Property Only)

 

 

This is to inform you that your firm has been awarded a contract of sale for
the following materials as a result of the above numbered Invitation to Bid.

9. PROPERTY MUST BE REMOVED BY (Final date of removal)

 

10.

SURPLUS AND/OR EXCHANGE/SALE ITEMS

 

 

 

ITEM
NO.

 

DESCRIPTION

 

QTY

 

UNIT

 

UNIT PRICE

 

TOTAL PRICE

 

QUANTITY
RELEASED

a

 

b

 

c

 

d

 

e

 

f

 

g

 

 

See attachment to Notice of Award (page 2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Final IFB08-0001 and Amendments 1-9 are incorporated.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11.

 

RELEASE

12.

 

STATEMENT OF ACCOUNT

 

 

 

 

 

 

An agent of the purchaser obtaining release of the material must present
purchaser authorization.

Payment of amount due the U.S. Government must be made prior to removal of any
material. Refer to the IFB for all methods of acceptable payment.

 

A.

I HAVE RECEIVED THE ABOVE LISTED MATERIALS IN THE QUANTITY INDICATED AND HAVE
ACCEPTED SAME IN COMPLIANCE WITH THE TERMS OF ABOVE NUMBERED CONTRACT.

 

 

 

 

 

A.

TOTAL CONTRACT PRICE

$

 

 

 

 

 

 

 

B.

LESS DEPOSIT

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.

BALANCE DUE

$

 

 

TYPED OR PRINTED NAME AND SIGNATURE OF PURCHASER OR AUTHORIZED AGENT

 

 

 

 

 

 

D.

REFUND DUE

$

 

B.

RELEASED BY (Signature)

 

 

 

 

 

 

E.

STORAGE CHARGES

$

 

C.

DATE

D.  VOUCHER NO.

 

 

 

 

 

7-31-08

 

F.

PAYMENT RECEIVED

$

 

 

 

 

 

 

 

 

13

SALES CONTRACTING OFFICER (Typed name &

 

 

 

 

 Signature)

 

G.

REFUND MADE

 

 

 

NEIL A. WATTERS

 

 

 

 

 

 

/s/ Neil A. Watters

 

 

 

 

 

 

DRMS FORM 1427, AUG 98 (EF)                 IMPORTANT NOTICE PAGE
2                 (Previous edition to be used exhausted)

 

1

--------------------------------------------------------------------------------


 

Performance period of this contract is 36 months from the date of the initial
delivery order.

 

Description of the property is as identified in IFB 08-0001.

 

Bid percentages are as follows:

 

Sales Item Number:

1

Bid Percentage (Up-Front Property Payment):

2.2577% of acquisition value

Back-End Property Payment (120 days of issue):

1.0% of acquisition value

Total Purchase Price Percentage:

3.2577% of acquisition value

Estimated Total Contract Price:

$140,000,000.00

 

Bid Deposit Paid:

$

100,000.00

Payment Deposit (due within 10 days of award)

$

500,000.00

Financial Guarantee Bond (due within 30 days of award)

$

4,500,000.00

 

This contract includes final IFB 08-0001, Amendments 1 through 9, and entire
technical proposal submitted in support of RFTP 08-0001.

 

 

/s/ Neil A. Watters

 

    07-31-08

NEIL A. WATTERS

DATE

Sales Contracting Officer

 

 

2

--------------------------------------------------------------------------------


 

DISPOSAL NOTIFICATION TO ALL PURCHASERS AND SUB-PURCHASERS

 

The use, disposition, export and reexport of this property is subject to all
applicable U.S laws and regulations, including the Arms Export Control Act (22
CFR 2751 et seq.), the Export Administration Act of 1979 (560 U.S.C, App. 2401
et seq.); International Traffic in Arms Regulations (22 CFR 120 et seq.); Export
Administration Regulations (15 CFR 730 et seq.); Foreign Assets Control
Regulations (31 CFR 500 et seq.); and the Espionage Act (37 U.S.C. 791 et seq.)
which among other things, prohibits:

 

a.     The making of false statements and concealment of any material
information regarding the use or disposition, export or reexport of the
property, and

 

c.     Any use or disposition, export or reexport of the property which is not
authorized in accordance with the provisions of this agreement.

 

Before any reexport or reexport of this property is attempted, contact the
Office of Defense Trade Controls, Department of State and the Bureau of Export
Administration, Department of Commerce for export licensing

 

REMARKS

 

PART 2 - TIPS FOR PURCHASERS

 

You have been awarded the items listed on the reverse side of this document. In
order to minimize confusion or any chance of you having to pay storage charges
or your contract being terminated for failure to pay for and remove property,
you should do the following:

 

1.  If there is an amount due indicated in Block 12 C, you should remit this
immediately to the sales office indicated in Block 2, NO PROPERTY CAN BE REMOVED
UNTIL PAID FOR. Unless otherwise indicated in the IFB, MAKE CHECKS PAYABLE TO:

 

U.S. TREASURY. Receipts are not furnished.

 

2.  (Read Block 9). This is your final free removal date. If you do not remove
the property by this date you will be placed in Default and storage charges will
be assessed.

 

3.  Make arrangement for pickup of property and send release authorizations to
both the carrier and the disposal officer where the material is located. THE
GOVERNMENT WILL NOT ACT AS LIAISON IN ANY FASHION BETWEEN PURCHASER AND CARRIER.
If desired, a list of carriers serving the area is available from the Sales
Office indicated on the reverse side.

 

4.  Furnish your agent or carrier complete info needed to remove the property.
THE GOVERNMENT WILL ONLY MAKE INITIAL PLACEMENT WHERE IT IS PROVIDED THE
GOVERNMENT LOADS. PLACING, HANDLING, PACKING, BRACING, BLOCKING ETC., ARE YOUR
RESPONSIBILITY.

 

5.  If the IFB provided that purchaser loads, then you must make all
arrangements for loading including any equipment you may require to accomplish
such loading. IN THESE INSTANCES, THE GOVERNMENT WILL PROVIDE NO ASSISTANCE.

 

6.  Follow up with your carrier or agent frequently, especially if you are in
default. Extensions or reinstatements of your contract cannot be made because of
your agent or carrier’s failure to do something.

 

7.  Upon receipt of property, inspect it immediately for misdescription.
Misdescription claims filed after 30 days from date of removal will be denied as
untimely filed.

 

8.  If you have any questions regarding this award, contact the Sales
Contracting Officer at once.

 

3

--------------------------------------------------------------------------------


 

[g207291kg03i001.jpg]

 

SURPLUS USEABLE PROPERTY SALE

 

DEFENSE REUTILIZATION AND MARKETING SERVICE

 

INVITATION FOR BID
Number 08-0001

 

STEP TWO OF TWO-STEP SOLICITATION

 

May 2008
(Updated with Amendments 1-6)

 

--------------------------------------------------------------------------------


 

SURPLUS USEABLE PROPERTY
INVITATION FOR BID
Number 08-0001

 

TABLE OF CONTENTS

 

GENERAL STATEMENTS OF CONTRACT

2

ITEM DESCRIPTION

7

ARTICLE ONE: BID EVALUATION AND CONTRACT AWARD

10

Section 1 – Bid Evaluation

10

Section 2 – Contract Award

10

Section 3 – Post-Award Conference

10

ARTICLE TWO: PARTIES TO THE CONTRACT

11

Section 1 – Contractor Information

11

Section 2 – Transfer and Hypothecation

11

Section 3 – Contract of Sale

11

Section 4 – Authority of Sales Contracting Officer (SCO

11

ARTICLE THREE: CONTRACT FINANCIAL RETENTION

11

Section 1 – Bid Deposit

11

Section 2 – Payment Deposit

11

Section 3 – Financial Guarantee Bond

12

ARTICLE FOUR: CONTRACT PERFORMANCE

12

Section 1 – Performance Period

12

Section 2 – Phase-In Period

12

Section 3 – Termination for Convenience of the Government

12

ARTICLE FIVE: DISTRIBUTIONS TO DRMS

15

Section 1 – Monthly Up-Front Property Purchase

15

Section 2 – Monthly Back-End Property Payment

15

Section 3 – Method of Payment

15

Section 4 – Failure to Make Timely Payment

15

ARTICLE SIX: PRODUCT POOL, PROPERTY REFERRALS AND TITLE TRANSFER

15

Section 1 – Product Pool

15

Section 2 – Property Referrals

16

ARTICLE SEVEN: DEMILITARIZATION CODES AND TRADE SECURITY CONTROL (TSC)

 

REQUIREMENTS

18

Section 1 – Demilitarization Codes

18

Section 2 – Contractor’s Trade Security Control Requirements

19

Section 3 – Munitions List Items and Commerce Control List Items

19

ARTICLE EIGHT: INVENTORY ASSURANCE

21

 

ii

--------------------------------------------------------------------------------


 

Section 1 – Do-Not-Sell (DNS) List

21

Section 2 – Demilitarization Code Change (DCC) List

21

Section 3 – Property Assurance Contractor De-Incentives

21

ARTICLE NINE: GOVERNMENT REQUIRED REPORTS

22

Section 1 – Inventory Reports

22

Section 2 – Resale and Returns Report

22

Section 3 – Seller Indirect Cost (SIC) Report

22

Section 4 – Small Business Participation Reports

22

Section 5 – Non Responsive Resale Buyer Report

22

Section 6 – Federal Asset Sales (FAS) Requirements

22

ARTICLE TEN: PROPERTY STORAGE AND GOVERNMENT OWNED MATERIAL HANDLING

 

EQUIPMENT (MHE)

23

Section 1 – Property Storage on Government Facilities

23

Section 2 – Property Storage on Government Facilities – Receipt In Place
Property

23

Section 3 – DRMS Infrastructure

24

Section 4 – Government Owned Material Handling Equipment (MHE)

24

ARTICLE ELEVEN: PROPERTY RETURNS

24

Section 1 – Property Accountability of Items Issued to Contractor

24

Section 2 – Line Item Discrepancies

24

Section 3 – Property Retrieval of Controlled Items

24

Section 4 – Reutilization/Transfer/Donation (RTD) Property Returns

25

ARTICLE TWELVE: CONTRACT OPERATION REQUIREMENTS

25

Section 1 – Contractor Participation in Federal Asset Sales

25

Section 2 – Contractor Small Business Participation

25

Section 3 – Contractor Awareness of the DRMS Environmental Management System
(EMS)

26

Section 4 – Inventory Assurance by Contractor

26

Section 5 – Contractor Web Based Application

26

Section 6 – Automatic Data Processing Equipment (ADPE) Certification by
Contractor

27

Section 7 – Food and Drug Administration (FDA) Certification for Medical Devices

27

ARTICLE THIRTEEN: MATERIAL BREACH

28

Section 1 – Notice of Material Breach

28

Section 2 – Response to Notice -

28

Section 3 – Termination

28

Section 4 – Intentional Breach

28

Section 5 – DRMS Remedies for Material Breach by Contractor

28

Section 6 – Indemnification of DRMS by Contractor

28

Section 7 – Indemnification of Contractor by DRMS

28

ARTICLE FOURTEEN: CONTRACT SELLER INDIRECT COSTS

28

 

iii

--------------------------------------------------------------------------------


 

Section 1 – Documentation and Payment of Seller Indirect Costs

28

ARTICLE FIFTEEN: CONTRACT COMPLIANCE, AUDITS AND REVIEWS

29

Section 1 – Compliance with Applicable Laws and Regulations

29

Section 2 – Licenses and Permits

29

Section 3 – Duties of Care and Loyalty

29

Section 4 – Prohibited Activities

29

Section 5 – Contractor Cooperation in DOD Investigations/Audits

29

Section 6 – Contractor Record Retention

30

Section 7 – Records Maintenance

30

Section 8 – Inspection of Records and Workplace by Government

30

Section 9 – Purpose and Content of Compliance Audits, Reviews and Further
Reviews

30

Section 10 – Methods and Procedures for Compliance Reviews

30

Section 11 – Further Reviews

31

Section 12 – Compliance Notification

31

Section 13 – Costs of Oversight

31

Section 14 – Notice of Audit Adjustment

31

Section 15 – Procedures for Adjudication of Audit Adjustments

31

Section 16 – Remedies for Audit Adjustments

31

ARTICLE SIXTEEN: DISPUTES

32

Section 1 – Disputes

32

Section 2 – Claims

32

Section 3 – Decisions

32

Section 4 – Alternative Dispute Resolution (ADR)

32

ARTICLE SEVENTEEN: INSURANCE AND BOND REQUIREMENTS

32

Section 1 – Insurance and Bond Contract Requirements

32

Section 2 – Modification of Special Circumstance Conditions

32

Section 3 – Further Modifications

33

Section 4 – Evidence of Insurance

33

ARTICLE 18: DELETED IN ITS ENTIRETY

33

ARTICLE NINETEEN: MISCELLANEOUS PROVISIONS

33

Section 1 – Binding Effect

33

Section 2 – Notices

33

Section 3 – Severability

34

Section 4 – Headings

34

Section 5 – Survival

34

Section 6 – Waiver

34

Section 7 – Force Majeure

34

Section 8 – Use of DRMS Name; Public Communications

34

Section 9 – Tense and Gender

34

Section 10 – Entire Agreement; Modification

35

Section 11 – Computation of Time

35

 

iv

--------------------------------------------------------------------------------


 

Section 12 – Electronic Communication

35

ADDITIONAL TERMS AND CONDITIONS OF SALE

36

ADDITIONAL CONTRACT ADVISEMENTS

37

DEFINITIONS

40

 

v

--------------------------------------------------------------------------------


 

SURPLUS USEABLE PROPERTY

INVITATION FOR BID
Number 08-0001

 

STEP TWO OF TWO-STEP SEALED BID

 

This Invitation For Bid (IFB) is issued by the Defense Reutilization and
Marketing Service (DRMS) to initiate Step Two of a two-step sealed bid sales
process. The only bids the Sales Contracting Officer (SCO) may consider for
award of a contract are those received from bidders that have submitted
acceptable technical proposals during Step One of this solicitation under RFTP
08-0001.

 

The successful bidder’s technical proposal shall be incorporated into any
contract awarded in response to this IFB, thus any deviation from the proposal
will require a contract modification. In all other respects, the provisions of
this IFB shall govern the contract contemplated hereby without regard to
assumptions, plans, forecasts, conditions or any other matters set forth in any
prospective bidder’s technical proposal submitted in Step One.

 

Forms for submitting a bid are provided on the DRMS web site, www.drms.dla.mil,
then click on Sales Customer. Your Bid Forms and $100,000.00 bid deposit must be
delivered to and received by DRMS before the bid opening at 1:00 p.m. EDST on
Wednesday, June 11, 2008. Address your Bid Forms and Bid Deposit to:

 

 

Mr. Neil Watters

 

 

Sales Contracting Officer

 

 

DRMS J-362

 

 

74 North Washington Avenue

 

 

Battle Creek, Michigan 49037-3092

 

 

Fax: (269) 961-7568

 

 

1

--------------------------------------------------------------------------------


 

GENERAL STATEMENTS OF CONTRACT

 

Certain contents and provisions of this IFB, including Appendices, Attachments
and Schedules, are described in general. The following General Statements of
Contract are not intended to be complete and do not take precedence over the
terms and conditions of this contract. The requirements for all matters
discussed in the General Statements are fully defined in the Terms and
Conditions Section of this IFB. Any historical data provided in this IFB was
derived using existing sources and is presented for general reference only.

 

Prior to prospective bidders submitting a bid for this IFB, DRMS will offer a
tour of a DRMO facility and a pre-proposal conference where a contract overview
will be presented and an opportunity for prospective bidders to pose questions.
The tour and conference will take place on Wednesday, March 12, 2008 at 8:00AM
at DRMO San Antonio, 2603 Parker Road, Building 4199, Fort Sam Houston, TX. The
purpose of the conference is to provide the Government an opportunity to present
solicitation terms and conditions, explain and provide clarity to the Agency’s
expectation in performance, and respond to questions from prospective bidders.
All questions and answers provided at the tour and pre-proposal conference will
be posted to the DRMS website, www.drms.dla.mil, for viewing.

 

Prospective bidders are encouraged to attend the site visit tour/pre-proposal
conference on March 12, 2008. The point of contact for the scheduled site visit
tour/pre-proposal conference is Ms. Becky Bellinger, Sales Contracting Officer.
She can be reached via telephone at (269) 961-7079 or electronically,
becky.bellinger@dla.mil. Prospective bidders are asked to register for the
conference with Ms. Bellinger no later than March 5, 2008 by electronically
advising the name of the firm and the number of attendees. Interested bidders
are requested to submit any questions they may have electronically to
Ms. Bellinger no later than February 29, 2008. Such questions shall be answered
and made available to all interested parties at the conference. Receipt of
advance questions provides the Government adequate time for proper response.
Questions must be directed to the above email address. Remarks and explanations
provided at the conference shall not be considered to supersede or otherwise
qualify any of the terms of this solicitation unless formally incorporated by
amendment.

 

This IFB relates to useable property that the Government has determined to be
surplus to the needs of the Department of Defense and the Federal Government.
Useable property is defined with respect to a particular item, as a designation
assigned by or with the approval of DRMS personnel meaning that the item has
value in excess of that of the item’s material content. Normally, the property
will be comprised of items identified by the Government as safe to sell and
generally located in the Continental United States (CONUS) to include Alaska,
Hawaii, and Guam, however, the Government may include locations outside CONUS at
the agreement of both parties. Property issued under this contract will
predominately contain a demilitarization code of A, and may contain
demilitarization B and Q. In addition, DRMS may opt to include hazardous
material (under mutual agreement), such as lead acid batteries, paints,
sealants, and fuels; and certain demilitarization code F items where the

 

2

--------------------------------------------------------------------------------


 

demilitarization has been performed. NOTE: Bidders are advised that national
security decisions are currently pending that could affect the sale of
demilitarization code B and Q items. These items may be removed from the product
pool in the future.

 

DRMS receives property at DRMS facilities in CONUS, and one facility each in
Guam and Hawaii, and two in Alaska. DRMS may also receive generator property
that is not located at a DRMS facility, therefore, may refer for sale to the
Contractor at Receipt In Place (RIP) locations. Recycling Control Point (RCP)
DLA Depot property will be issued to the Contractor at one of the four DRMS
Controlled Property Centers (CPCs) currently located at Columbus, OH; Norfolk,
VA; Huntsville, AL; and Stockton, CA.

 

The successful bidder commits to purchase property issued under this contract on
a Delivery Order for a thirty-six (36) month performance period commencing from
the date of submission of the initial Delivery Order to the Contractor. DRMS may
unilaterally exercise options to extend the performance period for up to an
additional twenty-four (24) months via two twelve month options, based on
Government requirements.

 

A bid will consist of one bid percentage specified by the bidder for the
Government’s acquisition value of all property received. The winning bid will be
determined by the bidder submitting the highest bid percentage. The successful
bidder agrees to pay the Government the bid percentage submitted by the bidder
of the Government’s acquisition value for each line item issued each month,
referred to as the up-front payment. In addition, the Contractor must pay DRMS
an additional 1.0% of the Government’s acquisition value for property within 120
days of appearing on a Delivery Order, referred to as the back-end payment.

 

Within ten (10) days of contract award, the Contractor must pay DRMS a payment
deposit totaling five hundred thousand dollars ($500,000) (in addition to the
$100,000 bid deposit required at the time of bid submission). The payment
deposit will be held by DRMS until the conclusion of the contract wind-down
period. The Contractor is also required to provide a financial guarantee bond in
the amount of $4.5 million.

 

Prior to award of this contract, the Contractor will be required to obtain a
Trade Security Control clearance by providing the Trade Security Control Office
a properly completed End-Use Certificate (EUC) in the form of a DLA Form 1822
(copy available on the DRMS web site, www.drms.dla.mil, then click on Sales
Customer. The clearance investigation determines that the entity is who it
claims to be, is doing business at the name and location claimed, and that there
are no disqualifying factors present (i.e., convictions for illegal export of
military technology, debarment by a Government activity, etc.).

 

All property that the Government issues under this contract requires property
assurance responsibilities on the part of the Contractor which may result in the
property being returned to the Government. DRMS will furnish the Contractor a
Do-Not-Sell (DNS) List (to include updates as often as necessary) and a
Demilitarization Code Change (DCC) List (also updated as often as necessary)
representing items that are or have become prohibited from sale. Contractor will
return any item on the DNS and DCC lists prior to release to resale customers
and shall identify the return by the applicable Delivery Order and Disposal
Turn-In Document (DTID). De-incentives will apply to the Contractor

 

3

--------------------------------------------------------------------------------


 

with regard to the resale of items that DRMS has identified as becoming
controlled or DEMIL required and placed on the DNS or DCC List.

 

Certain property identified for return may have already been resold by the
Contractor and no longer in the Contractor’s possession. DRMS suggests the
Contractor advise resale buyers that due to national security, the Government
may ask for the return of property. Contractor will be required to inform their
customer of the property’s status and request that it be returned. Contractor
agrees to withhold further sales participation from customers who are
non-responsive or who refuse to return the property still within their
possession.

 

There may also be occasions when the Government will request the return of
property issued to the Contractor because it is required for DOD/DRMS mission.
DRMS does not anticipate a large volume of property will be requested in this
manner. DRMS will refund the Contractor’s purchase price for the return of the
items requested by DRMS and will advise Contractor of return process at DRMS
expense.

 

Contractor agrees to fully cooperate with the Government when informed by DRMS
of any reviews or investigations by any DOD or Federal Government investigative
service or agency. Contractor agrees to provide DRMS with all requested
information regarding the property or information relating to the customer
purchasing the property. Contractor must make all sales records, property, and
customer’s records pertaining to such investigations available to DRMS upon
request.

 

The Contractor may be asked to serve as a sales broker for DRMS from time to
time as DRMS may elect to refer certain non-DRMS assets to the Contractor in
support of the DRMS Sales program. Title to these items will remain with the
Government until sale to a resale buyer and removal of the property from
Government premises. DRMS will issue these items in-place and the resale must
also take place at the in-place location. Any inspection or sale of this
property must have prior approval of DRMS. Contractor will be required to hold
all item bid amounts separate from other funds.

 

In accordance with the June 4, 2001 memorandum from the Deputy Secretary of
Defense, certain security measures have been imposed when disposing of Automatic
Data Processing Equipment (ADPE). A copy of the specific guidance is available
on the DRMS web site, www.drms.dla.mil, then click on Sales Customer. Therefore,
specific verification/certification processes and reporting requirements must be
provided in the event the following FSCs are issued to the Contractor:

 

7020 – ADP CENTRAL PROCESSING UNIT, ANALOG

7021 – ADP CENTRAL PROCESSING UNIT, DIGITAL

7022 – ADP CENTRAL PROCESSING UNIT, HYBRID

7025 – ADP INPUT/OUTPUT AND STORAGE DEVICES

 

DRMS will not provide the Contractor indoor or outdoor storage space for the
purposes of this contract, therefore, the Contractor is required to obtain their
own storage space. Temporary staging areas will be provided for the Contractor
to pack and sort property for shipping to Contractor’s storage facilities.
Property being stored by the Contractor must be safeguarded to the satisfaction
of the Government at all times. The Government reserves the right to conduct
“no-notice” site inspections as needed. Special circumstances may arise where
DRMS will allow the property to remain on a

 

4

--------------------------------------------------------------------------------


 

Government facility, however, expressed authorization from DRMS is required. The
Contractor will be charged storage charges for property not removed from a
Government facility in a timely manner. Government owned Material Handling
Equipment (MHE) will be made available to the Contractor at the discretion of
the Government.

 

The Contractor is required to participate in the Government’s Federal Asset
Sales (eFAS) Program whereby the Contractor agrees to integrate all sales being
conducted by the Contractor to the website, GovSales.gov, a Real and Personal
Property Portal that facilitates the sale for all Government Agencies. Required
quarterly reports reflecting Contractor sales performance must be provided to
the GSA GovSales Planning Office.

 

The Contractor must meet certain small business participation goals when
reselling the property issued under this contract. Required monthly reports
reflecting the participation must be provided to DRMS.

 

The contract requires that the Contractor fulfill certain requirements related
to national security, DRMS customer service, and compliance review. In addition,
the Contractor is fully auditable, therefore, will remain cooperative with DRMS
audit requirements to include accounting statements, insurance coverage,
inventory control and asset tracking procedures, inventory aging, and
returning/retrieving controlled/demilitarization items, both prior to resale and
after. Any and all of the Contractor’s records must be made available to DRMS,
to include providing DRMS copies and/or allowing DRMS to make copies of all
records requested. Records will be made available in either electronic or hard
copy form as required by DRMS. The contract also contains certain provisions
regarding the logistical interface with DRMS and its generators.

 

The Contractor must work effectively with DRMO personnel with respect to
logistics, and must interact with DRMS personnel with regard to national
security matters, customer service requests of DRMS, financial reporting,
compliance monitoring and dispute resolution.

 

The Government reserves the right to conduct a post-award conference as early as
two weeks after award. The purpose of the conference is to ensure the Contractor
fully understands the terms and conditions of this contract. The location and
date of the conference will be determined by DRMS and the costs incurred by
Contractor personnel attending shall be paid in full by the Contractor without
reimbursement by DRMS.

 

A prospective bidder should be aware of certain risk factors that could affect a
bidder’s assessment of this contract and the calculations supporting the
resulting bid. Although DRMS does not represent that it has identified all such
risk factors, the following, in addition to those risks identified elsewhere in
this IFB, should be considered by a prospective bidder:

 

The future volume, quality, condition, market value, types (i.e., distribution
of property referrals across Federal Supply Classes (FSCs), and geographic
concentrations (i.e., referrals for sale at particular delivery points) of the
property cannot be predicted.

 

Described generally, applicable statutes and regulations grant DRMS less
flexibility to agree to amend a contract after award than prospective bidders
may have experienced in other

 

5

--------------------------------------------------------------------------------


 

contractual settings. Prospective bidders should assume that the provisions of
the contract cannot be significantly amended after award.

 

This IFB may be the subject of one or more protests to the U.S. General
Accountability Office. Moreover, it is possible that, either pending or after
award, one or more third parties that object to this contract could institute
litigation involving both DRMS and the Contractor. DRMS cannot predict the
likelihood or the possible grounds for such litigation. Nevertheless, this is a
risk factor that should be assessed by a prospective bidder.

 

Applicable statutes, regulations, policies and inter-service agreements govern
whether the disposition of particular items of surplus is through DRMS or
through other disposition modes. The volume and nature of the property referred
for sale under this contract could be affected by changes in such governing
statutes, regulations, policies and inter-service agreements.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

6

--------------------------------------------------------------------------------


 

ITEM DESCRIPTION

 

It has been determined that after the DOD/DRMS Reutilization, Transfer, or
Donation process, the items within the property pool are no longer needed by the
Department of Defense or Federal Government and consist of:

 

ITEM 1: Useable property normally comprised of items identified by the
Government as safe to sell and located in the Continental United States to
include Alaska, Hawaii, and Guam, however, at times, the Government may include
locations outside of the Continental United States at the agreement of both
parties. Property issued will predominately contain a demilitarization code of A
and may include B, Q and F. The Government may elect to offer property
consisting of hazardous material (under mutual agreement), such as lead acid
batteries, paints, sealants, and fuels; and certain demilitarization code F
items where the demilitarization has been performed. NOTE: Bidders are advised
that national security decisions are currently pending that could impact the
sale of demilitarization code B and Q items and, these items could be removed
from the product pool in the future.

 

Described very generally, a demilitarization code is a single alpha character
assigned by the item manager that identifies the degree of demilitarization
necessary prior to accomplishing final disposition of an item. For the purposes
of this IFB, the following definitions are provided:

 

DEMIL Code A – Demilitarization not required.

DEMIL Code B – Demilitarization not required, however Trade Security Controls
(as set forth by the Department of State) required at time of disposition.

DEMIL Code Q – Demilitarization not required, however Trade Security Controls
(as set forth by the Department of Commerce) required at time of disposition.

DEMIL Code F – Demilitarization instructions to be furnished by the
Item/Technical Manager/Equipment Specialist, however, Trade Security Controls
(as set forth by the Department of State) required at time of disposition.

 

The Government will decide items to be sold to the Contractor regardless of
Federal Supply Class (FSC), location, or demilitarization code. Contractor has
no right to any property that is not issued on a delivery order under the terms
of this contract. The Government guarantees to issue the Contractor the lesser
of either 130,000 line items of property annually or issue to the Contractor,
property with an annual acquisition value of $600,000,000 under this contract.
DRMS reserves the right to sell property or offer property through alternative
sales or contract means for all property not considered part of this contract.

 

Each line item of property will be identified by either a National Stock Number
(NSN) or a Local Stock Number (LSN) provided by the generator — usually a
military base or other Department of Defense (DOD) facility. NSNs are obtained
from centralized federal procurement records. For items identified by the
generator by NSN, DRMS employs an automated system that matches the NSN to the
item’s acquisition value as recorded in these procurement records.

 

7

--------------------------------------------------------------------------------


 

Local Stock Numbers (LSNs) are assigned by personnel of the generator for when
the item’s NSN is unknown or unavailable. The acquisition value of an item
identified by LSN is determined by the generator and reported to DRMS on the
documentation associated with release of the item by the generator to DRMS. LSN
acquisition values are either the generator’s recorded original procurement cost
or its estimate of the item’s replacement cost. In some instances, DRMS
receiving personnel will correct the generator’s turn-in documentation by
replacing an LSN with an NSN. In such cases the item’s acquisition value is that
corresponding to the NSN rather than that originally reported by the generator.

 

The following data presented is a sample of the data DRMS is making available to
prospective bidders on the DRMS web site, www.drms.dla.mil, then click on Sales
Customer. The data provides a sales history to include returns of FSCs, DEMIL
Codes, line items, and acquisition values. Bidders are advised that any sales
history information is provided for informational purposes only. Prior year
property generations and sales data are not predictors of future generations or
sales.

 

This table represents a small summary of property delivered on the current
usable sales contract for FY05, FY06, and FY07 and is sorted by which location
it was delivered under.

 

NOTE: All property locations with type “RCP” will be delivered to Stockton,
Huntsville, Norfolk, or Columbus (OH).

 

 

 

 

 

FY 2005 Delivered

 

FY 2006 Delivered

 

FY 2007 Delivered

 

DRMO

 

DRMO Name

 

Type

 

L/I

 

Qty

 

AcqVal

 

L/I

 

Qty

 

AcqVal

 

L/I

 

Qty

 

AcqVal

 

SXVA

 

Campbell

 

 

 

7,744

 

217,474

 

$

33,584,956.39

 

2,546

 

101,560

 

$

14,690,702.42

 

0

 

0

 

$

0.00

 

SYCA

 

Colorado Springs

 

 

 

7,819

 

132,755

 

$

42,227,296.29

 

10,218

 

146,117

 

$

73,303,138.20

 

6,211

 

196,547

 

$

35,973,397.59

 

SXGF

 

Eglin

 

 

 

18,933

 

143,373

 

$

72,470,358.88

 

18,933

 

116,430

 

$

71,801,958.59

 

579

 

9,543

 

$

21,977,697.53

 

SSBA

 

Guam

 

 

 

9,876

 

197,388

 

$

14,787,809.05

 

12,990

 

182,209

 

$

8,696,234.61

 

9,364

 

115,861

 

$

18,403,040.46

 

SSAA

 

Hawaii

 

MEO

 

23,372

 

503,431

 

$

52,365,667.99

 

14,341

 

310,860

 

$

40,411,920.36

 

12,550

 

212,914

 

$

39,495,988.47

 

SYBA

 

Hill

 

MEO

 

12,540

 

705,406

 

$

87,983,465.66

 

13,031

 

428,031

 

$

83,526,757.07

 

9,890

 

350,532

 

$

100,472,761.43

 

SZ7A

 

Hood

 

 

 

8,959

 

198,520

 

$

52,984,395.13

 

2,070

 

59,166

 

$

12,296,323.74

 

0

 

0

 

$

0.00

 

S9WB

 

Jacksonville

 

RCP

 

10,439

 

343,909

 

$

151,745,089.87

 

2,060

 

48,876

 

$

102,543,687.17

 

2,107

 

50,798

 

$

62,798,469.16

 

SXGA

 

Jacksonville

 

 

 

13,835

 

648,304

 

$

124,826,838.49

 

10,396

 

657,454

 

$

62,798,477.30

 

3

 

5

 

$

153,071.00

 

SZPA

 

Lewis

 

MEO

 

18,181

 

1,370,420

 

$

92,132,956.50

 

15,654

 

670,231

 

$

84,486,254.06

 

14,367

 

554,945

 

$

78,354,926.17

 

STWA

 

Meade

 

 

 

24,757

 

207,535

 

$

113,620,186.33

 

9,522

 

116,818

 

$

41,773,904.44

 

3,295

 

40,422

 

$

30,261,117.10

 

SVEA

 

Mechanicsburg

 

MEO

 

12,842

 

837,044

 

$

81,508,603.06

 

20,544

 

1,781,444

 

$

153,129,072.32

 

23,550

 

1,330,375

 

$

148,373,295.84

 

S9WN

 

New Cumberland

 

RCP

 

9,605

 

1,070,357

 

$

49,428,304.35

 

7,082

 

1,404,906

 

$

44,811,729.53

 

9,036

 

3,299,948

 

$

47,608,487.88

 

S9WE

 

Norfolk

 

RCP

 

13,971

 

263,294

 

$

106,257,232.21

 

6,579

 

117,782

 

$

176,642,939.04

 

8,003

 

205,125

 

$

91,182,683.61

 

ST1A

 

Norfolk

 

MEO

 

21,116

 

607,668

 

$

97,353,909.64

 

18,667

 

322,420

 

$

62,765,841.09

 

14,196

 

369,968

 

$

77,145,536.28

 

SY6P

 

Polk

 

 

 

8,011

 

138,933

 

$

29,154,974.18

 

4,734

 

86,047

 

$

16,785,546.44

 

168

 

172

 

$

5,313,950.00

 

S9WP

 

Richmond

 

RCP

 

7,672

 

303,199

 

$

16,486,710.45

 

6,166

 

1,049,969

 

$

11,048,449.13

 

16,547

 

1,745,529

 

$

18,026,442.97

 

ST4A

 

Richmond

 

 

 

13,234

 

243,249

 

$

75,574,941.83

 

13,251

 

166,226

 

$

68,969,798.93

 

2,039

 

40,449

 

$

8,741,116.64

 

SY4A

 

Riley

 

MEO

 

11,081

 

520,339

 

$

50,878,983.65

 

7,346

 

380,743

 

$

33,313,744.90

 

5,422

 

289,687

 

$

48,827,806.80

 

SY6A

 

San Antonio

 

 

 

9,655

 

138,834

 

$

58,226,974.63

 

1,413

 

17,793

 

$

16,677,753.32

 

3,206

 

93,163

 

$

22,622,943.49

 

S9WA

 

San Diego

 

RCP

 

10,302

 

235,923

 

$

160,965,273.58

 

21,596

 

293,304

 

$

225,506,129.62

 

5,225

 

102,658

 

$

133,748,511.91

 

SYUA

 

San Diego

 

 

 

11,755

 

328,958

 

$

62,959,482.55

 

2,244

 

212,263

 

$

21,201,602.81

 

0

 

0

 

$

0.00

 

S9WS

 

Sharpe

 

RCP

 

13,513

 

918,761

 

$

30,404,039.44

 

7,627

 

1,247,406

 

$

30,324,432.27

 

19,091

 

3,075,977

 

$

46,870,365.59

 

ST1J

 

St Juliens

 

 

 

18,436

 

708,583

 

$

120,228,320.67

 

11,405

 

497,184

 

$

103,746,449.56

 

1,309

 

59,435

 

$

25,227,542.07

 

SVXP

 

Wright-Patterson

 

 

 

10,476

 

197,171

 

$

43,565,081.43

 

16,470

 

61,994

 

$

36,305,575.09

 

71

 

2,021

 

$

198,350.00

 

 

8

--------------------------------------------------------------------------------


 

This table represents a small summary of property that has been delivered under
the current DRMS usable sales contract for FY05, FY06, and FY07. This data has
been sorted by the Federal Stock Class and is accurate to the best of the
Governments knowledge. The data does not represent property that will be
delivered under the future contract.

 

 

 

 

 

 

 

FY 2005 Delivered

 

FY 2006 Delivered

 

FY 2007 Delivered

 

FSC

 

Description

 

Demil

 

L/I

 

Qty

 

AcqVal

 

L/I

 

Qty

 

AcqVal

 

L/I

 

Qty

 

AcqVal

 

1560

 

Airframe Structural Comp

 

B

 

10,389

 

183,364

 

$

76,511,964.71

 

6,884

 

71,826

 

$

50,821,551.60

 

6,876

 

81,464

 

$

55,946,405.06

 

4730

 

Fittings And Specialties; H

 

A

 

6,042

 

167,678

 

$

9,516,140.89

 

5,126

 

217,895

 

$

7,975,711.62

 

5,623

 

293,720

 

$

10,455,261.69

 

4820

 

Valves, Nonpowered

 

A

 

3,706

 

25,874

 

$

18,456,904.13

 

3,505

 

22,354

 

$

21,123,964.08

 

4,710

 

83,567

 

$

21,228,599.09

 

4920

 

Aircraft Maintenance And

 

A

 

3,659

 

9,700

 

$

74,185,735.40

 

3,102

 

8,944

 

$

72,098,799.01

 

1,671

 

4,705

 

$

40,140,160.91

 

5330

 

Packing And Gasket Mate

 

A

 

3,176

 

206,832

 

$

6,609,663.04

 

2,979

 

265,893

 

$

6,098,077.83

 

3,274

 

254,309

 

$

12,871,230.58

 

5340

 

Miscellaneous Hardware

 

A

 

3,473

 

334,634

 

$

10,101,626.39

 

3,596

 

194,703

 

$

7,714,965.80

 

3,750

 

637,229

 

$

7,908,276.02

 

5935

 

Connectors, Electrical

 

A

 

9,255

 

1,193,936

 

$

11,099,078.20

 

8,671

 

263,432

 

$

9,233,783.80

 

13,634

 

574,463

 

$

12,231,384.85

 

6130

 

Converters, Electrical, No

 

A

 

5,104

 

22,180

 

$

35,616,604.86

 

4,097

 

16,500

 

$

27,878,903.58

 

1,596

 

10,217

 

$

21,515,077.05

 

6130

 

Converters, Electrical, No

 

B

 

4,181

 

15,803

 

$

154,857,908.00

 

3,561

 

14,418

 

$

160,576,597.11

 

3,204

 

13,242

 

$

114,275,938.83

 

6515

 

Medical And Surgical Inst

 

A

 

8,385

 

94,360

 

$

50,308,253.84

 

7,997

 

123,126

 

$

43,892,546.16

 

8,113

 

156,694

 

$

44,469,384.16

 

6530

 

Hospital Furniture, Equip

 

A

 

2,965

 

22,114

 

$

16,818,053.51

 

2,931

 

66,895

 

$

20,070,481.45

 

4,013

 

76,701

 

$

24,831,706.88

 

6625

 

Electrical/Electronic Prop

 

A

 

21,251

 

53,794

 

$

203,791,818.53

 

15,285

 

43,640

 

$

181,157,292.48

 

5,614

 

20,896

 

$

50,697,502.89

 

7025

 

Adp Input/Output And Sto

 

A

 

81,643

 

1,052,779

 

$

263,753,583.12

 

53,564

 

440,918

 

$

179,275,260.49

 

6,106

 

45,563

 

$

20,259,664.11

 

8415

 

Clothing, Special Purpose

 

A

 

23,122

 

1,162,838

 

$

46,322,518.31

 

12,515

 

702,725

 

$

28,416,914.59

 

7,241

 

545,483

 

$

23,131,403.61

 

8465

 

Individual Equipment

 

A

 

9,226

 

871,049

 

$

22,958,485.04

 

8,608

 

952,941

 

$

18,387,137.37

 

7,793

 

1,185,435

 

$

19,805,298.47

 

 

This data represents a small summary of returns from the current DRMS usable
sales contract and is sorted by FSC showing the workload, quantity, and
acquisition value of the property that has been returned. Policy changes could
influence the volume of returns in the future.

 

 

 

 

 

 

 

FY 2005 Returned

 

FY 2006 Returned

 

FY 2007 Returned

 

FSC

 

Description

 

Demil

 

L/I

 

Qty

 

AcqVal

 

L/I

 

Qty

 

AcqVal

 

L/I

 

Qty

 

AcqVal

 

1560

 

Airframe Structural Com

 

B

 

126

 

15,976

 

$

(15,287,353.61

)

214

 

2,093

 

$

(3,570,133.71

)

241

 

2,183

 

$

(5,475,778.13

)

4730

 

Fittings And Specialties;

 

A

 

49

 

4,844

 

$

(281,839.85

)

85

 

4,664

 

$

(217,324.63

)

81

 

4,973

 

$

(207,930.41

)

4920

 

Aircraft Maintenance An

 

A

 

56

 

140

 

$

(4,504,180.22

)

92

 

245

 

$

(12,814,733.01

)

48

 

81

 

$

(1,995,431.93

)

4935

 

Guided Missile Maintena

 

B

 

14

 

29

 

$

(4,328,967.08

)

65

 

298

 

$

(4,377,122.81

)

16

 

57

 

$

(763,193.58

)

5820

 

Radio And Television Co

 

A

 

56

 

243

 

$

(491,664.46

)

69

 

215

 

$

(706,925.15

)

23

 

73

 

$

(245,737.53

)

5895

 

Miscellaneous Communi

 

A

 

69

 

519

 

$

(49,437,435.65

)

101

 

835

 

$

(7,724,516.88

)

99

 

1,262

 

$

(1,649,898.36

)

5895

 

Miscellaneous Communi

 

B

 

54

 

435

 

$

(33,573,914.45

)

113

 

715

 

$

(12,742,636.29

)

52

 

631

 

$

(12,179,780.58

)

5935

 

Connectors, Electrical

 

A

 

163

 

2,092

 

$

(111,531.07

)

178

 

2,210

 

$

(233,805.43

)

257

 

9,966

 

$

(659,890.64

)

5985

 

Antennas,Waveguide A

 

B

 

32

 

97

 

$

(292,730.96

)

73

 

324

 

$

(831,857.83

)

69

 

408

 

$

(2,486,453.81

)

5999

 

Miscellaneous Electrical

 

A

 

47

 

634

 

$

(110,073.27

)

79

 

5,456

 

$

(83,253.80

)

66

 

3,176

 

$

(60,582.04

)

6130

 

Converters, Electrical, N

 

A

 

67

 

292

 

$

(98,217.19

)

67

 

513

 

$

(269,250.78

)

33

 

295

 

$

(469,085.60

)

6515

 

Medical And Surgical Ins

 

A

 

86

 

887

 

$

(3,047,682.29

)

89

 

741

 

$

(660,954.53

)

303

 

1,547

 

$

(2,705,293.32

)

6530

 

Hospital Furniture, Equip

 

A

 

52

 

356

 

$

(277,396.22

)

62

 

1,178

 

$

(417,239.47

)

133

 

4,260

 

$

(1,382,469.10

)

6625

 

Electrical/Electronic Prop

 

A

 

167

 

920

 

$

(13,516,894.25

)

291

 

1,126

 

$

(37,057,030.53

)

379

 

657

 

$

(4,945,626.82

)

6625

 

Electrical/Electronic Prop

 

B

 

60

 

186

 

$

(2,010,944.47

)

116

 

316

 

$

(5,961,159.08

)

126

 

196

 

$

(2,905,457.57

)

7010

 

Adpe Configuration

 

A

 

101

 

211

 

$

(696,770.01

)

81

 

303

 

$

(13,132,046.08

)

12

 

81

 

$

(43,264.27

)

7021

 

Adp Central Processing

 

A

 

169

 

582

 

$

(1,484,276.68

)

265

 

1,172

 

$

(29,258,378.95

)

27

 

310

 

$

(467,667.78

)

7025

 

Adp Input/Output And St

 

A

 

547

 

4,432

 

$

(4,587,201.71

)

711

 

19,604

 

$

(18,735,265.87

)

363

 

5,124

 

$

(1,806,962.74

)

7050

 

Adp Components

 

A

 

8

 

47

 

$

(107,060.36

)

64

 

713

 

$

(147,613.65

)

22

 

212

 

$

(415,280.93

)

7105

 

Household Furniture

 

A

 

165

 

2,048

 

$

(250,012.90

)

114

 

2,452

 

$

(436,886.37

)

50

 

3,073

 

$

(494,517.85

)

7110

 

Office Furniture

 

A

 

423

 

4,248

 

$

(470,169.47

)

408

 

2,979

 

$

(319,841.31

)

243

 

2,393

 

$

(271,271.20

)

7125

 

Cabinets, Lockers, Bins

 

A

 

62

 

386

 

$

(94,724.64

)

64

 

331

 

$

(37,902.90

)

37

 

369

 

$

(38,611.00

)

8405

 

Outerwear, Men’s

 

A

 

50

 

2,701

 

$

(104,198.20

)

78

 

11,495

 

$

(159,570.35

)

278

 

17,345

 

$

(648,483.58

)

8415

 

Clothing, Special Purpos

 

A

 

222

 

23,443

 

$

(981,049.74

)

597

 

26,642

 

$

(1,403,452.58

)

1,017

 

58,845

 

$

(2,843,645.80

)

8465

 

Individual Equipment

 

A

 

189

 

21,353

 

$

(263,125.92

)

205

 

15,809

 

$

(373,992.95

)

289

 

38,217

 

$

(708,154.14

)

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

9

--------------------------------------------------------------------------------


 

ADDITIONAL TERMS AND CONDITIONS OF SALE

 

The following Articles (not part of the Sale By Reference (SBR)) apply and
constitute terms and conditions of this sale:

 

ARTICLE ONE: Bid Evaluation and Contract Award

 

Section 1 – Bid Evaluation - Award will be made to the responsive, responsible
bidder that has submitted the highest bid price consisting of one bid percentage
specified by the bidder. The bid must be expressed as a percentage of the
acquisition value of the property delivered under this contract and must exceed
zero, and only four (4) digits to the right of the decimal without rounding. The
winning bid will be determined by the bidder submitting the highest bid
percentage. After the contract is awarded, the Contractor’s upfront purchase
price for property will be determined by multiplying the applicable bid
percentage by the item’s acquisition value. The Government reserves the right to
not award a contract if such contract is deemed not to be in the Government’s
best interest. Further, the Government may also reject any bid if DRMS
determines that accepting such bid would not be in the Government’s best
interest.

 

Section 2 – Contract Award – At the time of bid opening, the SCO will determine
if each bid is responsive, prior to award of the contract. The contract will be
awarded to the highest responsive bidder. In the event of a termination of the
original Contractor within sixty (60) days of the date of award, the SCO may
award the contract to the next highest responsive bidder determined by the SCO
if bids have not expired, and such award is otherwise determined to be in the
Government’s best interest, price and other factors considered.

 

Section 3 – Post-Award Conference - The Government reserves the right to conduct
a post-award conference as early as two weeks after award. The purpose of the
conference is to ensure the Contractor fully understands the terms and
conditions of this contract. The location and date of the conference will be
determined by DRMS and the costs incurred by Contractor personnel attending
shall be paid in full by the Contractor.

 

Section 4 – Pre-Award Survey - After solicitation opening/closing and prior to
award, the Government may conduct a Pre-Award survey of one or more offerors who
may become eligible for award after final evaluation. Offerors must cooperate in
the Pre-Award process by assisting in arrangements or by providing requested
information in a timely manner. The Pre-Award survey may be conducted at the
Contractor’s facility(ies) or other location(s) as deemed necessary by the
Government and may include a review of Contractor’s facilities and equipment,
financial capability or disclosure of a Contractor’s financial condition,
quality assurance, safety, and transportation. The Pre-Award survey is one of
the factors used by the Government to determine the Contractor’s ability to
satisfactorily perform the work set forth in this solicitation. Offerors are
advised that accomplishment of a Pre-Award survey or furnishing documents to the
Government in support of the Pre-Award survey is part of the evaluation of the
responsibility process and is not to be construed as an indication that an
offeror will receive award of a contract.

 

10

--------------------------------------------------------------------------------


 

ARTICLE TWO: Parties to the Contract

 

Section 1 – Contractor Information - Within thirty (30) days of the date of
contract award, Contractor shall provide DRMS the following information:

 

(A) Designation of key persons, if any, in addition to those identified in
Contractors technical proposal

 

(B) Contractor shall provide the SCO notification of any changes to the above
within ten (10) days of the change.

 

Section 2 – Transfer and Hypothecation

 

(A) General Prohibition - Except as specifically provided herein or specifically
approved by DRMS in writing, the Contractor may not directly or indirectly sell,
transfer, assign, pledge, offer as collateral or otherwise hypothecate all or
any part of its rights or obligations under the contract.

 

(B) Attempted Transfer - Any attempted transfer in violation of the provisions
of this Article shall be null and void, and shall constitute a material breach
of this contract.

 

Section 3 – Contract of Sale

 

(A) Relationship of Parties - This contract is an agreement for the sale of the
property by DRMS as seller to Contractor as the buyer. Contractor and DRMS
expressly disavow the creation of any other relationship, including without
limitation principal-agent, master-servant, employer-employee, general or
limited partnership, or joint venture, between DRMS and the Contractor.

 

(B) Parties to Contract - The parties to this contract are DRMS and the
Contractor. The exclusive representative of DRMS for all purposes under this
contract is the SCO, and all notices, demands, requests, consents, approvals,
declarations, reports and other communications to DRMS from Contractor shall be
deemed ineffective unless addressed to the SCO. Communications from the
Contractor to anyone other than the SCO shall not be deemed received by DRMS.

 

Section 4 – Authority of Sales Contracting Officer (SCO) - On behalf of DRMS,
the SCO has the authority to represent DRMS and to commit DRMS to take such
actions as are permitted or required and to extend or waive timing requirements
or deadlines as may reasonably be required under the circumstances of this
contract.

 

ARTICLE THREE: Contract Financial Retention

 

Section 1 – Bid Deposit - Each bid must be accompanied by a refundable bid
deposit in the form of a guaranteed instrument (cashier’s or certified check) in
the amount of one-hundred thousand dollars ($100,000.00) payable to U.S.
Treasury. DRMS will retain the bid deposit until completion of the wind-down
period. The bid deposit will be applied to any unpaid billings or to offset any
other claim that DRMS may have against the Contractor. DRMS shall return any
available balance of the bid deposit, without interest, to Contractor at the
completion of the wind-down period.

 

Section 2 – Payment Deposit - Within ten (10) days of contract award, Contractor
shall provide DRMS the amount of five-hundred thousand dollars ($500,000.00),
referred to as the payment deposit. The payment deposit must be made via
guaranteed instrument, cashier/certified check, wire transfer or

 

11

--------------------------------------------------------------------------------


 

Electronic Funds Transfer (EFT). DRMS will retain the payment deposit until the
completion of the wind-down period. The payment deposit will be applied to any
unpaid billings or to offset any other claim that DRMS may have against the
Contractor. DRMS shall return any available balance of the payment deposit,
without interest, to Contractor at the completion of the wind-down period.

 

Section 3 – Financial Guarantee Bond – Within thirty (30) days of award
Contractor shall obtain a financial guarantee bond in favor of DRMS in the
amount of four million five hundred thousand dollars ($4,500,000.00). The
purpose of the Financial Guarantee Bond shall be to provide a source of payment
to DRMS in an amount reasonably sufficient to satisfy the financial obligations
of Contractor or for damages arising out of a material breach by Contractor. The
Financial Guarantee Bond shall be issued by such surety and in such form that
are acceptable to DRMS. The Bond shall be carried for the duration of the
contract, however, may be renewed on an annual basis, renewable at the sole
option of the surety.

 

ARTICLE FOUR: Contract Performance

 

Section 1 – Performance Period - Subject to the early cancellation option
provisions and the Termination for Convenience of the Government provisions, the
Government shall provide property for a thirty-six (36) month period from the
date of the initial delivery order to Contractor. DRMS may exercise two one-year
options to extend the performance period for up to an additional twenty-four
(24) months based on Government requirements. The Government may extend the term
of this contract by providing written notice to the Contractor within 120 days
of contract end. The preliminary notice does not commit the Government to an
extension. If the Government exercises this option, the extended contract shall
be considered to include this option clause. The total duration of this
contract, including the exercise of any options shall not exceed sixty (60)
months or five (5) years.

 

Section 2 – Phase-In Period - The Contractor must be fully operational and
prepared to accept all property within three (3) months of award. If Contractor
is unable to receive property after three (3) months, DRMS shall have the right
to sell property to other buyers until the Contractor is functional and able to
receive property. Contractor must notify the Government when they are ready to
accept property. Contractor may request acceleration of referrals at any
delivery point, and DRMS will respond to such request in the exercise of its
sole discretion.

 

Section 3 – Termination for Convenience of the Government – The Government may
terminate performance of work under this contract in whole or, from time to
time, in part if the SCO determines that a termination is in the Government’s
interest. The SCO shall terminate by delivering to the Contractor a Notice of
Termination specifying the extent of termination and the effective date.

 

After receipt of a Notice of Termination, and except as directed by the SCO, the
Contractor shall immediately proceed with the following obligations, regardless
of any delay in determining or adjusting any amounts due under this clause:

 

(1) Stop work as specified in the notice.

 

(2) Unless otherwise directed by the SCO, place no further subcontracts or
orders (referred to as subcontracts in this clause) for materials, services, or
facilities. Stop any pending sales and make no further sales to resale buyers.

 

12

--------------------------------------------------------------------------------


 

(3) Terminate all subcontracts to the extent they relate to the work terminated.

 

(4) Unless otherwise directed by the SCO, assign to the Government, as directed
by the SCO, all right, title, and interest of the property issued by Delivery
Order whether in Contractor or subcontractor facilities. Whether property is in
Contractor or subcontractor facilities, coordinate with the SCO the return of
any property issued to the Contractor by Delivery Order to the Government or
move property to Contractor owned facilities for Government retrieval upon
written direction from the SCO.

 

(5) With approval or ratification to the extent required by the SCO, settle all
outstanding liabilities and termination settlement proposals arising from the
termination of subcontracts.

 

(6) Take any action that may be necessary, or that the SCO may direct, for the
protection and preservation of the property related to this contract that is
under title and/or in the possession of the Contractor or subcontractor and in
which the Government has or may acquire an interest until surrendered to the
Government or its agent. The Contractor and SCO shall agree on payment for the
preservation and protection of goods. Failure to agree on an amount will be a
dispute under the Disputes clause.

 

The Contractor shall submit a complete termination inventory schedule to include
a list, certified as to DTID and quantity, of termination inventory no later
than 30 days from the effective date of termination, unless extended in writing
by the SCO upon written request of the Contractor within this 30 day period. The
Government will review the inventory list within 14 days and contact the
Contractor with any discrepancies and notify the Contractor of items that the
Contractor can retain title of. The retention of title of these items will be by
mutual agreement.

 

If the Contractor has any cost it wishes the Government to consider prior to the
Government assessing settlement costs, they must be submitted within 14 days of
final removal of returned surplus property to the Government. Any cost submitted
by the Contractor must be determined to be allocable, allowable, and reasonable
and supported with documentation to the degree required by the SCO. Unless
extended in writing by the SCO, upon written request of the Contractor, the SCO
shall determine the settlement proposal within 14 days of receipt of any
submission of final Contractor settlement costs. If the Contractor fails to
submit their proposal for settlement cost within the time allowed, the SCO may
determine, on the basis of information available, the amount, if any, due the
Contractor or owed by the Contractor. If the Contractor pays for return of the
property issued on Delivery Order, the cost of return of the property issued by
Delivery Order will be offset by any payment the Government has already received
for said property. If the Government pays for the return of property payment
received for the property will be returned less any Government determined
settlement costs to be paid by the Government.

 

The Contractor has 14 days to review the contract settlement proposal and
request any additional information. Payment to be made by either party shall be
made within 30 days of Contractor receipt of the settlement proposal. Any amount
due the Contractor may include a reasonable allowance for profit for work
completed. If the Contractor fails to pay settlement cost within the specified
time, the cost will be deducted from any deposit funds available from the
performance of this contract. Any remaining funds from the deposit will be
returned by the Government.

 

If the Contractor and the SCO fail to agree on the amount that may have been
determined due to the Contractor by the Government due to the termination of the
sales contract, the SCO shall pay the Contractor the amounts determined by the
SCO within the specified time. Any amount due to be paid

 

13

--------------------------------------------------------------------------------


 

by the Contractor and not paid within the specified time period shall be charged
interest based on the rate determined by the Secretary of Treasury.

 

The cost principles and procedures of Part 31 of the Federal Acquisition
Regulation, in effect on the date of this contract, shall govern all costs
claimed, agreed to, or determined under this clause.

 

The Contractor shall have the right of appeal, under the Disputes clause, from
any determination made by the SCO, except that if the Contractor failed to
submit the termination settlement proposal or a request for equitable adjustment
within the time provided.

 

In arriving at the amount due the Contractor under this clause, there shall be
deducted;

 

(1) Any claim which the Government has against the Contractor under this
contract; and

 

(2) The agreed price for, or the proceeds of sale of, materials, supplies, or
other things acquired by the Contractor or sold under the provisions of this
clause and not recovered by or credited to the Government.

 

This clause has the same full effect, if this contract is terminated in partial.

 

Unless otherwise provided in this contract or by statute, the Contractor shall
maintain all records and documents relating to the terminated portion of this
contract for 3 years after final settlement. This includes all books and other
evidence bearing on the Contractor’s costs and expenses under this contract. The
Contractor shall make these records and documents available to the Government,
at the Contractor’s office, at all reasonable times, without any direct charge.
If approved by the SCO, photographs, microphotographs, or other authentic
reproductions may be maintained instead of original records and documents.

 

Section 4 - Wind-Down Commencement Date - Beginning with the date that is the
earlier of either the end of the performance period or the effective date of
termination by reason of DRMS or Contractor exercising the early cancellation
option or by reason of a material breach, the contract shall wind-down for a
period of 120 days.

 

Section 5 - Cessation of Property Referrals - There shall be no further
referrals of property by DRMS to Contractor from the wind-down commencement date
forward. Submission of monthly, quarterly and annual reports shall continue as
before the wind-down commencement date until the wind-down is completed.

 

Section 6 - Conduct of Wind-Down - From the wind-down commencement date forward,
Contractor shall perform their remaining obligations hereunder in accordance
with the provisions of this contract. During contract wind-down period should
the Contractor elect not to sell property that as been previously issued on a
Delivery Order, it shall be the Contractor’s sole responsibility for any cost
associated with the return of the property to the Government. Any purchase price
paid by the Contractor shall not be refunded to the Contractor. As in
Article Six, the Contractor has the right to return, and is required to return,
property after having paid the Contractor’s purchase price should the Contractor
elect to not resell.

 

14

--------------------------------------------------------------------------------


 

ARTICLE FIVE: Distributions to DRMS

 

Section 1 – Monthly Up-Front Property Purchase – Contractor will pay DRMS the
billed amount for the up-front purchase of property each month. DRMS will issue
a Statement of Account (SOA) to the Contractor no later than the last day of
each month. The SOA will reflect the up-front purchase price (based on the
Contractor’s bid price) for the property issued to the Contractor during the
prior month less any credits applied during the month for returned property. The
balance reflected on the SOA will be the amount owed to DRMS by the Contractor
for the particular month billed. Contractor is required to submit payment to
DRMS no later than the 15th of each month.

 

Section 2 – Monthly Back-End Property Payment – In addition to the Up-front
purchase price described in Section 1 of this article, the contractor will also
pay DRMS 1.0% of the acquisition value 120 days after appearing on a Delivery
Order. DRMS will issue a Statement of Account (SOA) to the Contractor on the
last day of the month. The SOA will reflect the back-end payment for property
that was issued to the Contractor 120 days ago. Contractor is required to submit
payment to DRMS no later than the 15th of each month.

 

Section 3 – Method of Payment - DRMS prefers payment to be made via an
Electronic Funds Transfer (EFT), however, payments may also be made via wire
transfer, guaranteed instrument (certified or cashier’s check) made payable to
U.S. Treasury. The account number for EFT and wire transfers will be provided by
the SCO and updated whenever necessary.

 

Section 4 – Failure to Make Timely Payment - Should Contractor fail to pay to
DRMS the full amount owed as reflected on the SOA each month on or before the
date that such payment is due, DRMS may, in its sole discretion, (i) apply that
portion of the payment deposit that is necessary to pay the amount owed, and
(ii) notify Contractor that such failure constitutes a material breach that the
Contractor must cure within ten (10) days of notice thereof by paying to DRMS an
amount equal to one- hundred twenty percent (120%) of the subject amount owed,
which payment shall be applied by DRMS to replenish and increase the amount of
the payment deposit. The Contractor shall also be assessed interest on the
payment based on the current rate as determined by the Secretary of Treasury.
The interest will be added to the next month’s Statement of Account.

 

ARTICLE SIX: Product Pool, Property Referrals and Title Transfer

 

Section 1 – Product Pool

 

(A) Property Flow - Property included in this contract will normally be
comprised of useable items identified by the Government as safe to sell and
located in the Continental United States, to include Alaska, Hawaii, and Guam,
however, at times, the Government may include locations outside of CONUS at the
agreement of both parties. Property issued will predominately contain a
demilitarization code of A, and may include B, Q and F. NOTE: National security
decisions are currently pending that could impact the sale of demilitarization
code B and Q items and, therefore, could be removed from the product pool in the
future. The Government guarantees to issue the Contractor the lesser of 130,000
lines items of property annually or issue to the Contractor property with an

 

15

--------------------------------------------------------------------------------


 

acquisition value of $600,000,000.00 annually under this contract. DRMS reserves
the right to sell property or offer property through alternative sales or
contract means for all property not considered part of this contract. The
Government may elect to offer property consisting of hazardous material, such as
lead acid batteries, paints, sealants, and fuels; and certain demilitarization
code F items where the demilitarization has been performed.

 

(B) Government’s Right to Retrieve Property - The Government reserves the right
to retrieve or restrict property from the Contractor that is found to have
become controlled or is needed in support of or impacts the DOD mission.
Contractor must return those items upon notification from the Government and
must coordinate return shipment with the SCO. DRMS will refund Contractor’s
purchase price in addition to the cost associated with the cost of return of the
property to DRMS. DRMS will not reimburse the Contractor for any lost revenue
associated with property that has been sold to a resale buyer.

 

(C) Contractor’s Right to Non-Delivery Order Items - The Government will decide
items to be sold to the Contractor regardless of FSC, location, or
demilitarization code. Contractor has no right to any property that is not
issued to them on a delivery order. Subject to certain limited exceptions, the
Contractor will have the contractual obligation to purchase the flow of property
when issued on a delivery order. The Contractor, however, will also have the
right to return, and is required to return, property after having paid the
Contractor’s purchase price should the Contractor elect to not resell. The
Contractor shall coordinate return of property with the SCO. Contractor is
liable for all cost associated with the return of property to the Government.
The price paid by the Contractor to the Government for the property will not be
refunded to the Contractor once it is paid to the Government. All property
returns must be properly identified to DRMS by the original Disposal Turn-In
Document (DTID) number. DRMS reserves the right to sell property or offer
property through alternative sales or contract means for all property not issued
on a Delivery Order under this IFB.

 

Section 2 – Property Referrals

 

(A) Location - Property that is referred for sale to Contractor shall be located
within the Continental United States to include Alaska, Hawaii and Guam. DRMS
may opt to deliver property to the contractor located outside CONUS with
contractor’s acceptance. With the exception, granted by the SCO, of certain
Receipt In Place (RIP) property, and rolling stock/bulk property, Contractor
will pack, load and transport property listed on a Delivery Order to
Contractor’s identified facilities.

 

(B) Initial Delivery Order - DRMS shall deliver the initial Delivery Order to
the Contractor on the dates that are (i) within the time specified for the
phase-in period, and (ii) the date DRMS has received and approved all the
information required under the provisions of this contract.

 

(C) Delivery Order - At least twice per calendar month, and no more than once
weekly, the Government shall issue a consolidated list to the Contractor called
a Delivery Order.

 

(D) Delivery Order Format - DRMS will provide the Delivery Order to the
Contractor in a electronic transmission (E-Mail). DRMS shall provide training to
the Contractor as necessary to clarify the fields of the Delivery Order, however
at a minimum, the following information will be represented on the Delivery
Order:

 

Physical Location of the Property Shipment

Disposal Turn in Document Number

Requisition Number if RCP Property

National Stock Number (NSN)/Local Stock Number (LSN)

Inventory Item Name

Item Unit of Issue

 

16

--------------------------------------------------------------------------------


 

Quantity

Item Unit Price

Acquisition Value

Contractor’s Purchase Price

DEMIL Code

 

(E) Title Transfer of Property - Unless otherwise provided in this IFB, DRMS
shall transfer title to the Contractor when property appears on a Delivery
Order. Title to RIP property or rolling stock/bulk property will also occur when
property appears on a Delivery Order. Any subsequent resale transactions of
property are between the Contractor and the resale buyer, not the Government and
the resale buyer

 

(F) Waiver Option to Property by Contractor – Contractor has the option to waive
rights to a particular line item of property where title has transferred to the
Contractor if Contractor elects to not pursue resale. The waiver option does not
relieve the Contractor from the responsibility of payment of the Contractor’s
up-front or back-end purchase price for the line item involved. If property is
located at Contractor’s facility, Contractor shall be responsible for the
property’s return to DRMS and any associated cost for the return of property to
DRMS. All options exercised under this condition must be approved by and fully
coordinated with the SCO.

 

(G) Items Requiring Partial Mutilation – Some end-use items within the DRMS
inventory require mutilation prior to resale and are not considered or
identified by DRMS as useable property. However, parts from such items may be
permissibly removed from the end-item prior to mutilation and would then be
eligible for resale. Such items may include parachutes requiring the shroud to
be cut, and certain vehicles identified as Gama Goats, Go Ability with Overall
Economy and Reliability (GOER) Vehicles, High-Mobility Multipurpose Wheeled
Vehicles (HMMWVs), R-9 Re-Fuelers, Crash Fire Rescue Trucks and M-151 Vehicles
requiring various partial mutilation to preclude use for their intended purpose.
DRMS may from time to time, in the exercise of its sole discretion, notify
Contractor in writing of the availability of certain such items. Within ten
(10) business days of such notice, Contractor may in the exercise of its sole
discretion notify DRMS that Contractor elects to purchase such items at a price
based on the Contractor’s bid percentage and acquisition value reflected on the
Delivery Order. Contractor and DRMS shall cooperate as necessary in the
circumstances to effect delivery of such items and the Contractor shall remove
the subject parts in an agreed upon time after delivery.

 

(H) Risk of Loss – Contractor is responsible for paying for all items appearing
on the Delivery Order unless it is approved as a line item discrepancy by the
SCO. Contractor shall bear the risk of loss for all other property where title
has transferred to the Contractor and Contractor has lost or damaged the
property due to negligence.

 

(I) Line Item Discrepancies – Contractor must notify the SCO of any line item
discrepancies, i.e., quantity overage/shortage, acquisition value, item
misdescription, etc., within 21days of being issued on a Delivery Order.
Contractor must provide notification to DRMS with supporting documentation of
such line item discrepancy and the property must be made available for
inspection by DRMS. Failure to provide notice of an alleged discrepancy in
accordance with the criteria set forth in this subparagraph may result in denial
of the line item discrepancy. The amount of any credit to which the Contractor
is entitled to shall be deducted from the amount of Contractor’s next Statement
of Account. Line item discrepancies for property issued at a DRMS facility must
be identified by the Contractor at the time of DRMS/Contractor joint inventory
and prior to Contractor removing property. Acquisition values are assigned by
the Government and normally not up for dispute.

 

17

--------------------------------------------------------------------------------


 

(J) Line Item Excessive Acquisition Value - Any line item with a reported
acquisition value in excess of $10M (ten million dollars) shall be excluded from
this contract at the sole option of the Contractor. The SCO must be notified
within thirty (30) days of title passing to the Contractor of the reported item.
Any reported items shall be returned to DRMS and the Contractor’s purchase price
shall be refunded by DRMS. The Contractor shall be responsible for any cost
associated with the return of property to DRMS, however, under the circumstances
of return of items over $10M in acquisition value, the Contractor shall be
reimbursed for the price paid to DRMS for the property.

 

(K) RIP and Rolling Stock Property – Certain items may be issued to the
Contractor from a RIP location. DRMS may elect to allow resale on-site of
rolling stock/bulk property items. DRMS shall identify this property to the
Contractor at the time it appears on the Delivery Order. Contractor may be
allowed to conduct the resale of rolling stock/bulk items from the DRMS
location.

 

(L) Referral of CV-2 Property due to Termination or Cancellation of CV-2 - If
the CV-2 contract ends in termination or cancellation, DRMS may elect in the
exercise of its sole discretion to refer certain CV-2 product pool items for
sale to the Contractor pursuant to the provisions of this contract. The
Contractor shall be required to purchase such items as provided herein. DRMS
shall provide written notice of such election to the Contractor.

 

(M) Property Surges - Contractor acknowledges that certain installations may
close during the performance period of this contract. As a result, large
generations of property could be turned into DRMS and could ultimately be
referred under this contract. DRMS and the Contractor agree to cooperate and
institute special procedures as necessary in connection with property surges.

 

(N) Non-DRMS Assets - The Contractor may be asked to serve as a sales broker by
DRMS from time to time as DRMS may elect to refer certain non-DRMS assets to the
Contractor. As such, these items are not entered on the DRMS accountable record.
DRMS may choose, with Contractor’s agreement, to have the Contractor re-sell
these items on a case-by-case basis for a sales fee of 12% of the resale. Title
to this property remains with the Government until sale to a resale buyer and
removal of the items from Government premises. DRMS will issue these items as
receipt-in-place and the resale must be conducted in-place as well. Any
inspections or sales of this property must have prior approval by DRMS.
Contractor will be required to account for, identify, and pay DRMS separately
from other funds each month that are involved with this contract.

 

ARTICLE SEVEN: Demilitarization Codes and Trade Security Control (TSC)
Requirements

 

Section 1 – Demilitarization Codes - Many of the items in the product pool are
subject to Trade Security Controls (TSC) (i.e., export restrictions) based on
their demilitarization code assignment and their offensive/defensive
capabilities. These fall into one of two categories. One is assigned
demilitarization code Q Commerce Control List Items (CCLI) that are designated
by the Department of Commerce pursuant to the provisions of the Export
Administration Act of 1979, Executive Order 12924 and regulations promulgated
there under. Demilitarization codes B and F items are Munitions List Items (MLI)
designated by the Department of State pursuant to the provisions of the Arms
Export Control Act and implementing regulations.

 

Demilitarization code B, Q and F items need not be demilitarized before sale,
but export of these items requires export licenses issued by the Department of
State or the Department of Commerce. DRMS presently sells such items within
CONUS pursuant to the procedures described below. As

 

18

--------------------------------------------------------------------------------


 

described below, the Contractor will also be required to comply with current TSC
procedures and will be required to comply with any new TSC requirements that may
be mandated during the performance period. Such new requirements may impose
higher costs upon the Contractor.

 

Section 2 – Contractor’s Trade Security Control Requirements - Prior to award of
this contract, the Contractor will be required to obtain a TSC clearance by
providing TSC Assessment Office a properly completed End-Use Certificate (EUC)
in the form of a DLA Form 1822 (copy available on the DRMS web site,
www.drms.dla.mil, then click on Sales Customer. The clearance may need to be
renewed during the performance period of this contract and at the request of the
Government. The clearance investigation determines that the entity is who it
claims to be, doing business at the name and location claimed and that there are
no disqualifying factors present (i.e., convictions for illegal export of
military technology, debarment by a Government activity, etc.).

 

(A) Resale Buyer’s Trade Security Control Requirements - All secondary
purchasers of DEMIL code B, Q or F sold to the contractor under this contract
must also receive a similar clearance. The Contractor will be required to notify
prospective buyers of the necessity to comply with TSC requirements and export
controls. The Contractor will be required to obtain and keep on file for review
by DRMS or other Government entities a properly completed EUC from the
prospective resale buyer of each lot (or group of lots at a single re-sale
event) of demilitarization code B, Q, and/or F items before releasing such items
to the prospective resale buyer. For the vast majority of export controlled
items, the Contractor’s resale buyer is under no obligation to submit any
follow-up documentation after the original purchase. The Contractor’s export
control compliance responsibilities will generally be limited accordingly to
obtaining a properly completed EUC, releasing property to a buyer only after
confirming that the buyer is cleared and acknowledges it’s responsibilities for
follow-up sales (i.e., advising buyers not to sell beyond the United States
without proper Department of State/Department of Commerce documents/notice), and
maintaining the associated compliance records.

 

(B) Contractor’s Responsibilities Prior to Award to Resale Buyer - Upon receipt
of a properly completed EUC, the Contractor must also obtain Government approval
before re-selling any TSC item and releasing property to the buyer. The TSC
Assessment Office is the clearance authority and the determining authority
relative to the proper completeness of End Use Certificates (EUCs). Contractor
agrees to comply with any change to current TSC procedures should they occur.

 

(C) Excluded Parties List System (EPLS) - Contractor is prohibited from awarding
a contract to a customer identified as being suspended or debarred from
receiving Government contracts. Prior to awarding any contract, Contractor
agrees to search the Excluded Parties List System (EPLS) website at,
www.epls.gov, to ensure the potential buyer, or their entity, is not excluded.

 

Section 3 – Munitions List Items and Commerce Control List Items -

 

(A) Acknowledgment of Export Restrictions - Contractor acknowledges that some
items in the product pool are subject to export restrictions and Trade Security
Controls (TSC) including both Commerce Control List Items (CCLI) that are
designated by the Department of Commerce pursuant to the provisions of the
Export Administration Act of 1979, Executive Order 12924 and regulations
promulgated there under and that have a DEMIL Code of “Q”, and Munitions List
Items (MLI) that are designated by the Department of State pursuant to the
provisions of the Arms Export Control Act and implementing regulations and that
have a DEMIL Code of “B or F” for the purposes of this contract.

 

(B) Munitions List Items and Commerce Control List Item (MLI/CCLI) Compliance -
The use, disposition, export and re-export of MLI/CCLI property is subject to
all applicable United States laws and regulations, including the Export
Administration Control Act of 1979 (50 U.S.C.

 

19

--------------------------------------------------------------------------------


 

Appendix. 2401, et seq.); Arms Export Control Act (22 U.S.C. 2651, et seq.);
International Traffic in Arms Regulation (22 C.F.R. 121); and Export
Administration Regulation (15 C.F.R. 368, et seq.). Making false statements and
concealment of any material information regarding the use, disposition, export
or re-export of the property is not authorized in accordance with the provisions
of this contract and may constitute a violation of the provisions of 18 U.S.C.
1001, which provides a maximum penalty of five years imprisonment and/or a
maximum fine of $10,000; the provisions of 22 U.S.C. 22778, which provides a
maximum penalty of ten years imprisonment and/or a maximum fine of $1,000,000;
or, the provisions of 50 U.S.C. Appendix. 2410, which provides a maximum penalty
of ten years imprisonment and/or a maximum fine of five times the value of the
property exported or $1,000,000, whichever is greater, and which also provides
for administrative sanctions, including civil penalties of up to $10,000, and
the revocation of authority to export goods from the United States.

 

(C)      Commerce Control List Items (CCLI) – Contractor warrants that none of
the CCLI items in this contract will be directly or indirectly used or disposed
of for military use or exported unless a full disclosure of the origin of the
property is made by Contractor. The disclosure must reference this sales
contract number, and be submitted to:

 

Department of Commerce

Office of Export Administration

P.O. Box 273

Washington, DC 20044

 

Contractor understands and agrees that the Office of Export Administration may
require Contractor to mutilate the property to the extent necessary to preclude
its use for its originally intended purpose, and/or require Contractor to have
or obtain an export license before the property may be exported outside of the
United States, Puerto Rico, American Samoa, Guam the Trust Territory of the
Pacific Islands or the Virgin Islands

 

(D) Seagoing Containers – Contractor acknowledges that whenever a seagoing
container is used by a resale buyer to remove property, Contractor shall report
the container number and, if known, the destination port to DRMS before the
container is loaded.

 

(E) Airworthiness Certification – Contractor is responsible to make arrangements
with the Federal Aviation Administration (FAA) for all inspections needed to
obtain airworthiness certification. The FAA provides guidance and instructions
to establish eligibility for civilian airworthiness certification for surplus
military aircraft and aircraft assembled from spare and surplus parts. Before an
Airworthiness Certificate is issued, the assembled aircraft must be in
conformity with the data forming the basis for that FAA type-certificate. The
responsibility to satisfy FAA requirements lies entirely with the Contractor and
subsequent resale buyers.

 

(F) Flight Safety and Critical Aircraft Parts (FSCAP) - The military services
are responsible for ensuring all available historical records/documentation are
included when repairable Flight Safety Critical Aircraft Parts (FSCAP) are
turned into DRMS. Unused FSCAP, in original, undamaged packaging must be marked
with NSN, contract number, CAGE Code(s) and part number. FSCAP items lacking
appropriate records/documentation, or which are condemned, shall be mutilated by
DRMS and not eligible under this contract. When a FSCAP item is transferred to
DRMS, block 27 of the DTID will annotate the appropriate Criticality Code and
the remarks section of the DTID shall contain the letters FSCAP. Serviceable or
repairable FSCAP may undergo R/T/D and sales provided the historical records and
documentation are furnished. DRMS makes no representation as to a part’s
conformance with FAA requirements. As a condition of sale of a FSCAP, and prior
to installing the parts, the receiving persons or organizations must subject the
parts to inspection, repair, and/or overhaul by a competent manufacturer or
other entity certified by the FAA to perform such inspection and repair. The
aircraft

 

20

--------------------------------------------------------------------------------


 

parts may not meet FAA design standards, and/or may have been operated outside
the limitations required under the Federal Aviation Regulations. Inspections and
FAA approvals will be needed to determine an aircraft part condition for safe
operation, or a part’s eligibility for installation on a civil aircraft. Failure
to comply with FAA requirements can result in unacceptable safety risks and also
subject Contractor or subsequent resale buyers to enforcement actions. Purchaser
is required to notify resale buyers that the FSCAP cannot be used on commercial
aircraft in absence of specific FAA approval (usually granted by an FAA Repair
Shop), and further, cannot be sold back to the DOD or to foreign
governments/military without the appropriate records/documentation.

 

ARTICLE EIGHT: Inventory Assurance

 

Section 1 – Do-Not-Sell (DNS) List - As often as necessary, DRMS will furnish
the Contractor a Do-Not-Sell (DNS) List representing items that are or have
become controlled and no longer eligible for sale. Contractor is required to
process their current inventory against the DNS List whenever an updated DNS
List is provided by DRMS. The Contractor is required to return any item
identified on the DNS List that is in the Contractor’s current inventory and not
removed by a resale buyer. Contractor must present the costs for such returns to
DRMS for approval. DRMS shall reimburse the Contractor’s purchase price in
addition to the cost associated with the cost of return of the property to DRMS.
DRMS will not reimburse the Contractor for any lost revenue associated with
property that as been sold to a resale buyer. For property becoming controlled
yet previously removed by a resale buyer, DRMS may also direct the Contractor to
notify the buyer and attempt to recover the property.

 

Section 2 – Demilitarization Code Change (DCC) List – DRMS will provide the
Contractor a Demilitarization Code Change (DCC) List reflecting demilitarization
code changes as they occur. The Contractor must run their current inventory
against the DCC List whenever provided by DRMS. The Contractor is required to
return any item that becomes DEMIL required as indicated that is in the
Contractor’s current inventory and not removed by a resale buyer. DRMS shall
reimburse the Contractor’s purchase price in addition to the cost associated
with the cost of return of the property to DRMS. DRMS will not reimburse the
Contractor for any lost revenue associated with property that as been sold to a
resale buyer. For property becoming DEMIL required and previously removed by a
resale buyer, DRMS may direct the Contractor to notify their buyer and attempt
to recover the property.

 

Section 3 – Property Assurance Contractor De-Incentives – De-Incentives will
apply to the Contractor with regard to conducting a resale of items after DRMS
has identified it as controlled or DEMIL required and placed the item on the DNS
or DCC List. De-Incentives will apply in that DRMS will charge the Contractor
50% of the acquisition value of any item DRMS has identified to the Contractor
as not eligible for sale based on the item commodity or demilitarization code,
yet DRMS finds it for sale on the Contractor’s website.

 

21

--------------------------------------------------------------------------------


 

ARTICLE NINE: Government Required Reports

 

Section 1 – Inventory Reports – Contractor is required to provide DRMS monthly
reports reflecting a complete list of all items issued by DRMS on a Delivery
Order that is currently in the possession of the Contractor. The report must
record items by DTID and location and must identify all property that has not
been removed from the Contractor /Government facilities.

 

Section 2 – Resale and Returns Report – Contractor is required to provide a
monthly report to DRMS that reflects property that has either been
resold/removed or that has been returned to the Government without resale. The
report must be in a spreadsheet format and include all fields provided on a
Delivery Order. For items resold, the event and lot number constituting the
resale must be included as well as resale customer information.

 

Section 3 – Seller Indirect Cost (SIC) Report - In the event SIC is approved by
the SCO, Contractor must provide a monthly report detailing the costs actually
incurred. The report must be in a spreadsheet format and must include supporting
documentation of the SIC. At no time does SIC include lost profits.

 

Section 4 – Small Business Participation Reports – On a quarterly basis, the
Contractor is required to provide DRMS a small business participation report.
The report must be in a spreadsheet format and reflect a summary of the previous
quarter’s participation.

 

Section 5 – Non Responsive Resale Buyer Report – On a monthly basis, the
Contractor is required to provide DRMS a spreadsheet listing resale buyers who
failed to either respond or return property when requested by the Contractor.
The spreadsheet must identify the resale Event and Lot number applicable, unique
identification number, buyer’s name and address, NSN/LSN, Item Name, quantity,
and demilitarization code. In addition, the spreadsheet must provide the dates
of Contractor’s attempts to retrieve the property and the customer’s
responses/non-responses.

 

Section 6 – Federal Asset Sales (FAS) Requirements – Contractor is required to
transmit all active sales information for each property to the eFAS/GovSales.gov
portal using one of the following methods:

 

·                  Property Listings in CSV format transmitted via SFTP

·                  Property Listings in XML format transmitted via web
service/SOAP

 

On a quarterly basis, the Contractor is required to provide the following post
sales data to the GovSales Planning Office:

 

·                  Total Number of Assets Sold – Assets sold equals number of
individual assets sold not number of lots sold

·                  Total Number of Assets Posted on GovSales.gov Portal

·                  Gross Revenue Received – Revenue equals sales proceeds

·                  Percentage of Personal Property Assets Sold Equal to Greater
than Market Value - This metric only applies to FSG 14 (Aircraft); FSG 19
(Boats); FSG 23 (Motor Vehicles including cars, trucks, buses, and motorcycles;
and FSG 2420 (Wheeled Tractors)

 

22

--------------------------------------------------------------------------------


 

·                  Cycle Time – Time that an asset leaves the RTD process
through payment

·                  Total Net Sales Revenue – Proceeds minus costs

·                  Implementation Guide Provided

 

ARTICLE TEN: Property Storage and Government owned Material Handling Equipment
(MHE)

 

Section 1 – Property Storage on Government Facilities - The Contractor will
remove the property appearing on a Delivery Order from the Government’s storage
facility within 14 days of receipt of a Delivery Order. Temporary staging areas
will be provided for the Contractor to pack and sort property for loading and
shipping to Contractor’s storage facilities. At the time property is issued to
the Contractor on a Delivery Order, DRMS may agree to allow resale of special
circumstance items on DRMS facilities on a case by case basis. If property
resale is permitted on Government property, the Contractor is responsible for
any damage that is caused to any Government equipment or facility that arises
out of the negligence of the Contractor, its vendors or resale buyers, to
include the clean-up of any hazardous materials spills. Storage charges in the
amount of $10.00 per day, per DTID, will apply for items not removed from
Government facilities within 75 days of appearing on a Delivery Order for
property DRMS has allowed the contractor to re-sell on DRMS property. Under no
circumstance will former surplus Government property sold to the Contractor
remain on Government premises beyond 121 days after issuance of a Delivery
Order. Property left on Government premises longer than 121 days will, at the
Government’s sole discretion, revert to Government ownership and control without
refund of any Contractor monies received. DRMS will include such charges on the
monthly Statement of Account and the cost for the storage will be the total
responsibility of the Contractor. Contractor is responsible for ensuring their
resale customers have met the security requirements to enter the facility and
are responsible for escorting their customers at all times. Contractor and
Contractor’s resale customers shall have access to rolling stock/bulk property
for inspection, reselling, packing, loading or shipping during hours that such
facility is normally staffed. Contractor shall coordinate such access with the
management of each facility. In addition, DOD customers may require additional
storage space, therefore, property issued to Contractor may be required to be
relocated by the Contractor and as an expense to the Contractor, not the
Government. Contractor is not permitted to conduct property resale on a DRMS
facility without the expressed authorization of DRMS.

 

Section 2 – Property Storage on Government Facilities – Receipt In Place
Property - Receipt In Place (RIP) locations will be identified to the Contractor
by the Government, generally consisting of property issued from a site outside
the DRMS footprint. When permitted by DRMS, the Contractor will be allowed to
resell property from the RIP location. If property resale is permitted on
Government property, the Contractor is responsible for any damage caused to any
Government equipment or facility that arises out of the negligence of the
Contractor, its vendors or resale buyers, to include the clean-up of any
hazardous materials spills. Storage charges in the amount of $10.00 per day, per
DTID, will apply for items not removed from Government facilities within 75 days
of appearing on a Delivery Order. Under no circumstances will former surplus
Government property sold to the Contractor remain on Government premises beyond
121 days after issuance of a Delivery Order. Property left on Government
premises longer than 121 days will, at the Government’s sole discretion, revert
to Government ownership and control without refund of any Contractor monies
received. Contractor is

 

23

--------------------------------------------------------------------------------


 

responsible for ensuring their resale customers have met the security
requirements to enter the facility and are responsible for escorting their
customer at all times. Contractor and Contractor’s resale customers shall have
access to RIP property for inspection, resale, packing, loading or shipping
during hours that such facility is normally staffed. Contractor shall coordinate
such access with the management of each facility.

 

Section 3 – DRMS Infrastructure - Contractor acknowledges that DRMS may reduce
its infrastructure, including without limitation by closure of some DRMOs.
Contractor further acknowledges that this contract shall remain in force
notwithstanding such infrastructure reduction measures that DRMS in its sole
discretion may implement.

 

Section 4 – Government Owned Material Handling Equipment (MHE) - Government
owned Material Handling Equipment (MHE) will be made available to the Contractor
at the discretion of the Government and Contractor will be responsible for all
damage from use.

 

ARTICLE ELEVEN: Property Returns

 

Section 1 – Property Accountability of Items Issued to Contractor - Regardless
of the ultimate disposal of items issued on a Delivery Order to the Contractor,
DRMS must maintain cradle-to-grave accountability of all property. Throughout
the contract performance and wind-down period, at a minimum, Contractor must
identify all property regardless of the disposition method, by DTID number to
DRMS. Under no circumstance may Contractor dispose of property without reporting
the outcome to DRMS.

 

Section 2 – Line Item Discrepancies – DRMS will issue property to Contractor on
a Delivery Order. DRMS and the Contractor must compare the Delivery Order with
the actual items available prior to the property leaving Government facilities.
Line item discrepancies must be identified to DRMS at the time of the
DRMS/Contractor joint inventory. The Contractor will either return the
discrepant items to DRMS at the time they are identified, or if not returned,
the applicable Delivery Order will be annotated of any line item discrepancies
and signed by both DRMS and the Contractor. Financial adjustments will be
reflected on the monthly Statement of Account.

 

Section 3 – Property Retrieval of Controlled Items –

 

(A) Property Located at Contractor’s Facilities - Property issued to the
Contractor may later become controlled and not eligible for sale. DRMS will
provide notification to the Contractor that identifies such property. Contractor
must return the identified items to the Government within three (3) business
days from the DRMS notification. DRMS will advise the method for return based on
the applicable item and will reimburse the Contractor costs associated with the
return of property to DRMS..

 

(B) Property Resold - Not Removed from Contractor’s Facilities – Contractor may
have resold items that later become controlled and not eligible for sale. If the
identified controlled item has not been removed from the Contractor’s
facilities, Contractor agrees to not allow removal and will return the
identified item to the Government within three (3) business days of the DRMS
notification. DRMS will advise the method for return based on the applicable
item and will reimburse the Contractor

 

24

--------------------------------------------------------------------------------


 

costs associated with the return of property to DRMS. DRMS will not reimburse
the Contractor for any lost revenue associated with the return of property that
has been resold.

 

(C) Property Resold - Removed from Contractor’s Facilities – Contractor may have
resold items that the resale buyer has physically removed from the Contractor’s
facilities that later becomes controlled. Within three (3) days of the DRMS
notification, Contractor is required to notify their customer and request the
item’s return if the resale of such property has occurred within the last year.
Contractor must initially contact their customer by either e-mail or registered
letter. If the resale buyer is non-responsive to the initial request or fails to
return the property, Contractor is responsible for contacting the resale buyer
again within 21 days of the initial contact via a registered letter.

 

(D) Status Report of Non-Responsive Resale Buyers - On a monthly basis,
Contractor is responsible for notifying DRMS of the results of the property
retrieval actions. The report must identify the resale buyers who are
non-responsive to either the retrieval attempts or those that fail to return the
property. Reports must be submitted to the SCO by the 15th of each month and
must reflect the status of the previous month’s actions. Contractor must
identify the controlled item by DTID, NSN/LSN, and provide the resale customer’s
name, address, and phone number.

 

(E) Sales Participation of Non-Responsive Resale Buyers - Based on the national
security threat of the property being requested to be returned, DRMS reserves
the right to request that the Contractor no longer conduct a resale to
non-responsive customers. DRMS will notify the Contractor of
individuals/companies falling into this category on a case by case basis.

 

Section 4 – Reutilization/Transfer/Donation (RTD) Property Returns - There will
be occasions when the Government will request the return of property issued to
the Contractor because it is needed in support of the DRMS
Reutilization/Transfer/Donation (RTD) mission. Contractor must return those
items back to DRMS when identified by DRMS and that have not been resold and
physically removed from the Contractor’s facilities. DRMS will issue the
Contractor’s purchaser price for the return of the property. DRMS will advise
the method for return based on the applicable item. DRMS shall reimburse the
Contractor for the cost associated with the return of property to DRMS. DRMS
Reutilization customers will be required to certify that the property requested
is “mission essential” and DRMS will have checked current on-hand DRMS inventory
and determined that there is no other like item on-hand that can meet the
customer’s requirement. Property will only be requested back from the Contractor
to meet a Transfer or Donation customer’s requests when either an error was made
on the part of DRMS or the DRMS Property Accounting system causing the item to
not receive full screening or the customer’s approved requisition was not
processed appropriately by DRMS.

 

ARTICLE TWELVE: Contract Operation Requirements

 

Section 1 – Contractor Participation in Federal Asset Sales - Contractor is
required to participate in the Government’s Federal Asset Sales Program whereby
the Contractor agrees to integrate all sales being conducted to the website,
GovSales.gov, a Real and Personal Property Portal that facilitates the sale for
all Government Agencies. See Article Nine, Section 6, for the options available
to post sales to the website. Required quarterly reports reflecting Contractor
sales performance must be provided to the GSA GovSales Planning Office.

 

Section 2 – Contractor Small Business Participation - The Contractor is required
to ensure that forty (40) percent of the total gross proceeds generated by the
resale of property issued under this contract is

 

25

--------------------------------------------------------------------------------


 

received from small business concerns with 100 or fewer employees and further,
that 20 percent of those total gross sales are to firms with fewer than 25
employees. The Contractor is required to maintain and provide DRMS records on a
monthly basis that reflect the participation.

 

Section 3 – Contractor Awareness of the DRMS Environmental Management System
(EMS) - DRMS implemented Environmental Management System (EMS) in accordance
with ISO 14001:2004(E). An EMS is an overall management system that includes
organizational structure, planning activities, responsibilities, practices,
procedures, processes and resources for developing, implementing, achieving,
reviewing and maintaining the environmental policy of an organization. The DRMS
EMS is designed to ensure all personnel, including Contractors whose work
activities are being conducted on Government premises and could cause real or
potential environmental impacts, are aware of how their work supports the EMS.

 

Section 4 – Inventory Assurance by Contractor –

 

(A) Do-Not-Sell List/DEMIL Code Change List – Initially and then periodically
thereafter, DRMS will furnish the Contractor a Do-Not-Sell (DNS) List and a
DEMIL Code Change (DCC) List representing items that are or have become
controlled and no longer eligible for sale or that have experienced a DEMIL code
change. Contractor is required to process their current inventory against the
DNS/DCC List whenever an updated List is provided by DRMS. The Contractor is
required to return any items identified on the DNS List or any item that has
become DEMIL required on the DCC List that are in the Contractor’s current
inventory and have not been removed by a resale buyer.

 

(B) DRMS Verification of Assurance Process - The DRMS Verification Office will
conduct daily reviews of the items that the Contractor is offering for sale to
ensure items appearing on the DNS List or DCC List are not being sold.
De-Incentives will apply in that DRMS will charge the Contractor 50% of the
acquisition value of any item DRMS has identified to the Contractor as not
eligible for sale based on the item commodity or demilitarization code, yet DRMS
finds it for sale on the Contractor’s website.

 

Section 5 – Contractor Web Based Application – Contractor must develop a
web-based application for use on this contract with regard to reviewing property
for accurate coding and sales eligibility. The Government and Contractor shall
refer to this application as the Quarantine Tool (Q-Tool) and it will ultimately
serve as a 5-day Government preview area of all items the Contractor has lotted
for sale. During the 5-day preview, the Contractor is not allowed to make
property visible to the general public. The Government must notify the
Contractor of any item not eligible for sale within the 5-day preview time. All
property approved as a result of the Q-Tool application must be offered for sale
on the Contractor’s web site with a system generated icon/marker identifying the
item as having been reviewed by the Government prior to posting for the sale. If
the Contractor reassigns a previously approved item to another sales event, the
item must be returned to the Q-Tool with the system generated icon/marker. The
Q-Tool application must have the ability to export the data into a spreadsheet
format and must include the following fields:

 

Sale Event ID Number/Lot Number

Site Location of the Property

Federal Supply Class (FSC)

National Item Identification Number (NIIN) or Local Stock Number (LSN)

Item Name/Description

 

26

--------------------------------------------------------------------------------


 

Part Number

Demilitarization Code

Manufacturer and associated CAGE Code Quarantine Date

Quantity

Acquisition Value

DTID

End Use of Item (if available)

Photograph of Item (if available)

 

Section 6 – Automatic Data Processing Equipment (ADPE) Certification by
Contractor –

 

(A) Certification Process - Should DRMS elect to issue Automatic Data Processing
Equipment (ADPE) to the Contractor on a Delivery Order, Contractor is required
to certify FSCs 7020, 7021, 7022, and 7025 in accordance with OASD Memo dated
June 4, 2001, SUBJECT: Disposition of Unclassified DOD Computer Hard Drives
provided in the Appendices of this IFB (copy available on the DRMS web site,
www.drms.dla.mil, then click on Sales Customer).

 

(B) Reporting Requirements – Contractor is required to provide DRMS with a log
reflecting the CPUs received and processed. The log will include the DTID number
made available by DRMS, manufacturer, model, and serial number; and will
indicate whether a hard drive and/or data disc was present. The disposition of
the hard drives will be a required field, to include the reporting of a
discovery of “SECRET” or classified stickers on the property. In addition,
Contractor must removal all Government markings or stickers before resale.

 

(C) DRMS Inspection of Property – Contractor is required to allow DRMS or a DRMS
sponsored agency to perform physical spot checks of property to include
inspection of the CPUs to verify that the hard drives have been removed.
Inspection of the destroyed hard drives will be permitted so as to determine the
effectiveness of the destruction.

 

Section 7 – Food and Drug Administration (FDA) Certification for Medical Devices
- Contractor is required to complete a Food and Drug Administration (FDA)
Certificate within ten (10) days of award. Contractor is also required to
request and retain a FDA Certificate for each resale buyer of medical devices in
Federal Stock Groups (FSGs) 65 and 66. Copy of form is available on the DRMS web
site, www.drms.dla.mil, then click on Sales Customer.

 

Section 8 – Duties of Care and Loyalty –

 

(A) Duty of Care – Contractor shall not cause or permit any action or omission
in the course of performing the contract that damages DRMS and constitutes gross
negligence, recklessness, or intentional harm. Performance under this contract
must be in compliance with all local, state and federal laws and regulations.
Accordingly, it is the responsibility of the Contractor to ensure all such laws
and regulations are adhered.

 

(B) Duty of Loyalty – Contractor shall carry out the responsibilities under the
contract with honesty, good faith and fairness towards DRMS.

 

27

--------------------------------------------------------------------------------


 

ARTICLE THIRTEEN: Material Breach

 

Section 1 – Notice of Material Breach - In the event of a material breach or
default of the respective duties in the performance of the contract, Contractor
or DRMS, the party asserting such material breach shall serve notice upon the
party that committed or is alleged in the notice to have committed such material
breach.

 

Section 2 – Response to Notice - Except as otherwise provided, the breaching
party may cure the material breach within thirty (30) days of such notice
referred to as the cure period or within such longer cure period as the notice
may provide unless, within the cure period, the non-breaching party withdraws
the notice in writing or extends the cure period in writing.

 

Section 3 – Termination - Termination shall be effective upon notice by the
non-breaching party to the breaching party served upon or after the date of such
decision. Unless otherwise provided, Contractor and DRMS shall continue to
perform their respective duties under the contract during the cure period.

 

Section 4 – Intentional Breach - An asserted material breach comprised of an
intentional breach of the duty of loyalty or the duty of care may not be cured
unless DRMS, in its sole discretion, specifies a cure period in the notice.
Termination shall be effective upon the later of the date of service of such
notice or the expiration of the cure period.

 

Section 5 – DRMS Remedies for Material Breach by Contractor - If the breaching
party is the Contractor, DRMS may take any one, any combination or all of the
following actions to satisfy its claims for any non-payments or other damages:

 

(i)

Apply the payment deposit;

(ii)

Present a claim for indemnity against Contractor;

(iii)

Present a claim upon the Fidelity Bond or any other applicable insurance or
surety policy;

(iv)

Seek appointment of a receiver or trustee for Contractor;

(v)

Seek monetary damages, restitution or any other legal or equitable remedy to
which it is entitled;

(vi)

Assert any other right, claim, or remedy available pursuant to the contract
disputes act.

 

Section 6 – Indemnification of DRMS by Contractor - Contractor will comply fully
with the provisions of this contract. If the breaching party is the Contractor,
the Contractor shall indemnify and hold DRMS harmless for all damages arising.

 

Section 7 – Indemnification of Contractor by DRMS - If the breaching party is
DRMS, DRMS shall indemnify and hold Contractor harmless for its damages.

 

ARTICLE FOURTEEN: Contract Seller Indirect Costs

 

Section 1 – Documentation and Payment of Seller Indirect Costs –

 

(A) Seller Indirect Costs (SIC) – Pursuant to a DRMS mission changes, certain
Contractor costs directly related to DRMS mission may be deemed Seller Indirect
Costs (SIC), thus, the costs to perform such duty can be deducted entirely from
distributions otherwise payable to DRMS. This mechanism largely leaves the risks
associated with these issues with DRMS and accordingly should considerably
lessen these concerns for the Contractor. All costs permitted as SIC, must be
allocable, allowable, reasonable, pre-approved by DRMS on a case-by-case basis
prior to being executed by the

 

28

--------------------------------------------------------------------------------


 

Contractor. DRMS approval of SIC must be in writing and not assumed to be
approved by the Contractor and will never include reimbursements for lost
profits.

 

(B) Supporting Documentation - Each disbursement for a SIC shall be supported
with a bona fide documentation (including records in an electronic medium) that
adequately demonstrate that each such disbursement is in the proper amount for
goods or services actually provided in advance of such disbursement.

 

ARTICLE FIFTEEN: Contract Compliance, Audits and Reviews

 

Section 1 – Compliance with Applicable Laws and Regulations – Contractor and its
resale buyers shall comply with the requirements of all applicable federal,
state, and local laws, regulations, ordinances, directives and instructions
connected with the performance of this contract, including without limitation
such requirements pertaining to income and payroll taxes, environmental matters
and occupational safety.

 

Section 2 – Licenses and Permits – Contractor shall obtain any necessary
licenses and permits, and comply with all federal, state, and local laws and
regulations in connection with the prosecution of the work. This responsibility
requirement will be a matter of inquiry during the SCO’s pre-award evaluation of
the bidder’s capability to perform the contract satisfactorily. It will also be
a continuing matter of inquiry by the SCO during the performance of the
contract.

 

Section 3 – Duties of Care and Loyalty – The Contractor shall not cause or
permit any action or omission in the course of performing the contract that
constitutes gross negligence, recklessness or intentional harm. Contractor shall
carry out their responsibilities under the contract with honesty, good faith and
fairness toward DRMS.

 

Section 4 – Prohibited Activities – Contractor shall not undertake the following
activities without written permission from the SCO, which permission may be
granted or withheld by DRMS in the exercise of its sole discretion:

 

(a)     Enter into a partnership, joint venture or other arrangement the purpose
or effect of which is to engage indirectly in a transaction that would be
prohibited by the provisions of this contract if undertaken by the Contractor
directly; or

 

(b) Enter into contracts or other arrangements that would assign all or
substantially all responsibility for and control of performance of the contract
to another party or parties, without the prior written approval of DRMS which
will consider such request in accordance with the Assignment of Claims Act of
1940, as amended, 41 U.S.C. sec. 15, and the Government’s best interest. In the
event of any improper assignment without the written approval of DRMS, this
contract shall be terminated at the option of the Government in the exercise of
its sole discretion; or

 

(c)     File a voluntary petition seeking liquidation, reorganization,
arrangement or readjustment, in any form, of its debts under Title 11 of the
United States Code (or corresponding provisions of future law) or any other
federal or state insolvency law; file an answer consenting to or acquiescing in
any such petition; make any assignment for the benefit of Contractor’s
creditors; or admit in writing Contractor’s inability to pay its debts as they
mature, without the prior written consent of DRMS.

 

Section 5 – Contractor Cooperation in DOD Investigations/Audits – Contractor
agrees to fully cooperate with the Government when informed by DRMS of an
ongoing special investigation by any

 

29

--------------------------------------------------------------------------------


 

DOD or Federal Government investigation service or agency or during DRMS
Compliance Reviews or Audits. Contractor agrees to provide DRMS with all
requested information regarding property or information relating to the
Contractor’s resale buyer. Contractor must make all sales records pertaining to
such investigations available to DRMS within three (3) business days of the
request. Requests for information should be provided in electronic format when
possible. Contractor personnel with knowledge of the particular subject matter
must be available to cooperate with any Government investigation

 

Section 6 – Contractor Record Retention - Contractor shall make all books,
records, documents and other supporting evidence available to satisfy contract
administration and audit requirements by any Government agency identified by the
SCO. Records must be made available for six (6) years after the wind-down period
is concluded, or for such period of time as Contractor, for its own purposes,
retains its books, records, documents, and other supporting evidence, whichever
is longer.

 

Section 7 – Records Maintenance – Contractor shall maintain all records
accurately and in a manner that will allow clear and accurate auditing. Records
pertaining to inventory shall contain, at a minimum, the National Stock Number
or Local Stock Number, Disposal Turn-In Document (DTID) number, quantity, date
sold, sale price, date Contractor received payment from the resale buyer, name
and address of the resale buyer, and storage location prior to resale. The
Government reserves the right to request and inspect these documents as it deems
necessary. In the event that Contractor fails to maintain or provide any of
these documents to the Government, the Government may in its sole discretion
seek and cause termination.

 

Section 8 – Inspection of Records and Workplace by Government - The Government
has the right to audit the records and inventory the property and to review
Contractor’s operations. The audit may consist of a complete or random sample
examination. Contractor must ensure that, prior to any resale, the property is
readily identifiable as formerly Government property.

 

Section 9 – Purpose and Content of Compliance Audits, Reviews and Further
Reviews - DRMS shall have the right to conduct Compliance Reviews of Contractor.
DRMS may actually conduct the compliance reviews, or use other Government
agencies or private firms, as the SCO deems appropriate. DRMS shall also have
the right to conduct Further Reviews as provided herein. The purpose of such
Compliance Reviews or Further Reviews is to determine, after the fact, the
extent of Contractor’s compliance with the terms and provisions of the contract
and applicable laws and regulations.

 

Section 10 – Methods and Procedures for Compliance Reviews

 

(A) Method - Compliance Reviews and Further Reviews may include, without
limitation, examination of records, and, if necessary, personal interviews of
persons who may have knowledge of facts regarding Contractor’s compliance with
the provisions of this contract, including employees or of any supplier or
resale buyer.

 

(B) Procedures - A Compliance Review shall be conducted at any time during
normal business hours and on any business day. Contractor shall permit
inspection of any physical location used by the Contractor, including, without
limitation, the inventory (including the records relating thereto), examination
of the records, making copies and abstracts, and discussions of the affairs,
finances and accounts of Contractor with any employee, subcontracting attorney
or certified public accountant of Contractor. Contractor will produce any
records identified by DRMS as necessary to support the review

 

30

--------------------------------------------------------------------------------


 

process and DRMS may maintain copies of all documentation/electronic files that
support the review being conducted. DRMS shall use its best efforts to assure
that Compliance Reviews are conducted in a manner that does not unduly burden or
unreasonably impinge upon the efficient operation of the affairs of Contractor.

 

(C) Scope - The scope of Compliance Reviews shall be as necessary to confirm
Contractor’s compliance with the provisions of the contract.

 

Section 11 – Further Reviews - If a Compliance Review determines there is a
reasonable basis to believe that a default or breach of this contract has
occurred, DRMS, upon written notice to Contractor, may conduct any such further
investigation that it deems appropriate under the circumstances, using such
outside consultants, including attorneys, as it deems necessary or advisable.
Contractor shall permit such persons, as are designated by DRMS, to visit and
inspect any physical location used by the Contractor, including, without
limitation, the inventory (including the records), and to examine the records,
make copies and abstracts, and discussion of the affairs, finances and accounts
of Contractor with any employee, subcontracting attorney or certified public
accountant of the Contractor. Notwithstanding the foregoing, if Contractor gives
notice to DRMS stating that a Further Review is not justified, DRMS shall delay
the commencement of any such Further Review for a period of fourteen (14) days
after the delivery of its notice thereof to permit Contractor to seek a
determination of the appropriateness of the Further Review.

 

Section 12 – Compliance Notification - After completing the Compliance Review
and/or Further Review, DRMS shall notify Contractor in writing of any breach or
default identified during the Compliance Review and/or Further Review.

 

Section 13 – Costs of Oversight - DRMS shall pay all fees, costs and expenses
DRMS incurred in connection with its Compliance Reviews and Further Reviews.

 

Section 14 – Notice of Audit Adjustment - If any party determines that the
records reflect any inaccuracies requiring entry of an adjustment, including,
without limitation, the disbursement of any amount from the operating account or
a transfer account that is inconsistent with any provision of the contract or
the disposition of an item of property that is inconsistent with any provision
of the contract, such party shall give written notice thereof to the other party
or parties.

 

Section 15 – Procedures for Adjudication of Audit Adjustments - If either
Contractor or DRMS disputes an asserted audit adjustment, it may submit such
dispute for resolution. Upon resolution of such dispute or, if no party submits
a dispute for resolution within sixty (60) days of the notice of audit
adjustment, the audit adjustment shall be deemed confirmed as asserted.

 

Section 16 – Remedies for Audit Adjustments - Upon confirmation of an audit
adjustment, Contractor will pay to the party in question, or the party will pay
to Contractor, as the case may be, the amount required to restore the parties to
their respective positions status quo ante, and Contractor will correct the
records in accordance with the audit adjustment as confirmed. If, as a result of
the audit adjustment, Contractor is to pay DRMS, each such payment shall include
interest calculated by the US Treasury or at the rate provided by applicable
law.

 

31

--------------------------------------------------------------------------------


 

ARTICLE SIXTEEN: Disputes

 

Section 1 – Disputes – Any contract awarded as a result of this sale is subject
to the Contract Disputes Act of 1978 (41 U.S.C. 601-613).

 

Section 2 – Claims – The term, “Claim” as used in this Article is defined as a
written demand or a written assertion by one of the contracting parties seeking
the payment of money, adjustment, or interpretation of the contract terms, or
other relief arising under or relating to this contract. A claim by the
Contractor shall be made in writing and, unless otherwise stated in this
contract, submitted within 6 years after accrual of the claim to the SCO for a
written decision. A claim by the Government against the Contractor shall be
subject to a written decision by the SCO. A voucher, invoice, or request for
payment that is not in dispute when submitted is not a claim for the purposes of
the Contract Disputes Act. However, where such submission is subsequently not
acted upon in a reasonable time, or disputed either as to liability or amount,
may be converted to a claim pursuant to the Contract Disputes Act.

 

Section 3 – Decisions - For Contractor claims the SCO must, render a decision
within 60 days of the request or must notify the Contractor of the date by which
the decision will be made. The SCO’s decision shall be final unless the
Contractor appeals or files a suit as provided in the Act. The Contractor shall
proceed diligently with performance of this contract, pending final resolution
of any request for relief, claim, appeal, or action arising under the contract,
and comply with any decision of the SCO.

 

Section 4 – Alternative Dispute Resolution (ADR) – The parties agree to use
their best efforts to resolve any disputes that may arise without litigation. If
unassisted negotiations are unsuccessful, the parties will use Alternative
Dispute Resolution (ADR) techniques in an attempt to resolve the dispute. If the
ADR is not successful, the parties retain their existing rights. If the
Contractor refuses an offer for ADR, the Contractor shall inform the SCO in
writing, of the Contractor’s specific reasons for rejecting the offer.
Litigation will only be considered as a last resort when ADR is unsuccessful or
has been documented by the party rejecting ADR to be inappropriate for resolving
the dispute.

 

ARTICLE SEVENTEEN: Insurance and Bond Requirements

 

Section 1 – Insurance and Bond Contract Requirements – Contractor shall obtain
and maintain the following insurance and bond requirements throughout the
performance and wind-down period:

 

Section 2 – Modification of Special Circumstance Conditions

 

(A) Sale by Reference (SBR) (Attachment VI) Part 5 - Additional Special
Circumstance Conditions (DRMS Form 86, Oct 93), Article D, Liability and
Insurance, paragraphs (a)(2) and (a)(3,) is modified as follows:

 

(1)  Bodily Injury Insurance in an amount of not less than two hundred fifty
thousand dollars ($250,000.00) any one individual and one million dollars
($1,000,000) any one accident or occurrence.

 

(2)  Property Damage Liability Insurance in the amount of two hundred fifty
thousand dollars ($250,000.00) (which shall include any and all property whether
or not in the care, custody or control of Contractor). The annual coverage shall
be not less than one million dollars ($1,000,000).

 

32

--------------------------------------------------------------------------------


 

Section 3 – Further Modifications –

 

(A) Sale by Reference Part 5, Article D, paragraph (a) is also amended as
follows:

 

(1)  All risk coverage for fire and other property perils for all property owned
by Contractor with aggregate coverage of five million dollars ($5,000,000.00).

 

(2)  Umbrella liability coverage up to two million dollars ($2,000,000.00).

 

(3)  Fidelity or blanket bond coverage in the amount of at least five million
dollars ($5,000,000.00). Contractor shall obtain and maintain such coverage with
a responsible surety company with respect to all of Contractor’s employees,
officers and directors to protect Contractor against losses, including, without
limitation, those arising from theft, embezzlement, fraud, or misplacement of
funds, money, or documents. The issuer, policy terms and forms and amounts of
coverage, including applicable deductibles, shall be satisfactory to DRMS, and
the policy shall include a provision that the issuer shall notify DRMS in
writing within five (5) business days of the cancellation or termination of any
such coverage or of any modification of such coverage. Contractor shall notify
DRMS in writing within five (5) business days after filing a claim under such
coverage.

 

(4)  Comprehensive general liability, automobile liability, umbrella liability,
Worker’s compensation and other insurance coverage as may be required by law. At
its option, Contractor may obtain and maintain such additional insurance,
including directors and officers coverage and errors and omissions coverage, as
Contractor deems appropriate.

 

Section 4 – Evidence of Insurance - Within thirty (30) days form the date of
award, and annually thereafter, Contractor shall provide DRMS copies of
policies, certificates of insurance or other proof evidencing the coverage
required. Contractor must obtain the minimum coverage specified unless DRMS
approves a variance from such minimum coverage. In the event that a specified
coverage or limit is or in the future becomes commercially impractical, such
approval shall not be unreasonably withheld.

 

ARTICLE 18: Deleted in its entirety



ARTICLE NINETEEN: Miscellaneous Provisions

 

Section 1 – Binding Effect - Subject to the restrictions on transfers and
encumbrances set forth, this contract shall insure to the benefit of and be
binding upon DRMS and the Contractor and their respective legal representatives,
successors and assigns. Whenever this contract refers to any party, such
reference shall be deemed to include a reference to the legal representatives,
successors and assigns of such party.

 

Section 2 – Notices - All notices, demands, requests, consents, approvals,
declarations, reports and other communications required with regard to this
contract shall be in writing except as otherwise provided and addressed as
follows regardless of the medium used to deliver such:

 

33

--------------------------------------------------------------------------------


 

Mr. Neil Watters

Sales Contracting Officer

DRMS-362

74 North Washington Avenue

Battle Creek, Michigan 49017

Fax number (269) 961-5283

 

Section 3 – Severability - If any provision of this contract or the application
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this contract and the application of such provisions to other
persons or circumstances shall not be affected and the intent of this contract
shall be enforced to the greatest extent permitted by law, DRMS may in the
exercise of its sole discretion cause termination by notice served within thirty
(30) days of the date upon which such judgment becomes final, such termination
to be effective five (5) days after the date of service of such notice.

 

Section 4 – Headings - The headings appearing in this contract are inserted only
as a matter of convenience and in no way define, limit, construe or describe the
scope or intent of any article or section of this contract.

 

Section 5 – Survival - The rights and obligations of the parties under this
contract shall survive for a period of six (6) years after the completion of the
wind-down period.

 

Section 6 – Waiver - No consent or waiver, express or implied, by any party to
or of any breach or default by any other party in the performance by such other
party of its obligations under this contract shall be deemed or construed to be
a consent or waiver to or of any other breach or default in the performance by
such other party of the same or any other obligations of such other party under
this contract. Failure on the part of any party to complain of any act or
failure to act by any of the other parties or to declare any of the other
parties in default, regardless of how long such failure continues, shall not
constitute a waiver by such party of its rights hereunder.

 

Section 7 – Force Majeure - The parties shall be excused for the period of any
delay in the performance of any obligations under this contract when prevented
from performing such obligations by cause or causes beyond their reasonable
control, including, without limitation, civil commotion, war, invasion,
rebellion, hostilities, military or usurped power, sabotage, pestilence, riots,
fire or other casualty or acts of God.

 

Section 8 – Use of DRMS Name; Public Communications - Contractor shall not use
the name of DRMS, DLA or DOD or its logos for any marketing or other purposes
without the express prior written consent of DRMS, which consent may be withheld
for any reason whatsoever and is subject to the sole discretion of DRMS.
Contractor shall not publicly denigrate the surplus property disposition program
of the U.S. Department of Defense or the conduct thereof by DRMS.

 

Section 9 – Tense and Gender - Unless the context clearly indicates otherwise,
the singular shall include the plural and vice versa. Whenever the masculine,
feminine or neuter gender is used inappropriately in this contract, this
contract shall be read as if the appropriate gender had been used.

 

34

--------------------------------------------------------------------------------


 

Section 10 – Entire Agreement; Modification - This contract, and the materials
incorporated herein by reference, constitute the entire agreement between the
parties regarding the matters contained in this contract. If there is any
inconsistency between the terms of this contract and those of any Appendix,
Schedule or Exhibit, the terms of this contract shall govern. There are no
promises or other agreements, oral or written, express or implied, between the
parties other than as set forth in this contract. No change or modification of,
or waiver or compromise under, this contract shall be valid unless it is in
writing and signed by a duly authorized representative of the party against
which it is to be enforced. Contractor understands and agrees to submit a
written request for contract modification to the SCO prior to effecting any
change from that stated in its technical proposal (including any subcontractors
identified therein), and/or sale of Government property-item bid page, whether
occurring before or after the release of the property. Contractor further agrees
not to effect such changes without first receiving the written approval of the
SCO.

 

Section 11 – Computation of Time - In computing any period of time prescribed or
allowed by this contract, the day of the act, event, or default from which the
designated period of time begins to run shall not be included. The last day of
the period so computed shall be included unless it is not a business day, in
which event the period runs until the end of the next business day.

 

Section 12 – Electronic Communication - DRMS and Contractor shall cooperate to
facilitate delivery of Delivery Orders, Statement of Accounts, and other
required reports to the extent reasonably practical by electronic transmission,
such as by electronic mail or file transfer, rather than by delivery of a
physical removable magnetic or optical storage medium.

 

35

--------------------------------------------------------------------------------


 

ADDITIONAL TERMS AND CONDITIONS OF SALE

 

The following General Information and Instructions and Special Conditions of
Sale contained in the Defense Reutilization and Marketing Service pamphlet
entitled, “Sale by Reference - Instructions, Terms and Conditions Applicable to
Department of Defense Personal Property Offered for Sale by Defense
Reutilization and Marketing Service, March 1994” (hereinafter, Sale by
Reference; a copy of the Sale by Reference is available on the DRMS web site,
www.drms.dla.mil, then click on Sales Customer), are hereby incorporated by
reference and become a part of this IFB and any resulting contract:

 

Part 1 General Information and Instructions - All Conditions except 4.

Part 2 General Sale Terms and Conditions - All Conditions except 4, 7, 12, 14,
28, 29, 30, 32 & 33.

Part 4 Special Sealed Bid Term Conditions - All Conditions except Articles A and
D.

Part 5 Additional Special Circumstance Conditions – As follows:

 

Article D:

Liability and Insurance

Article F:

Privacy Act Materials

Article H:

Radio Frequency Devices

Article L:

Medical Devices

Part 7 Additional Special Circumstance Conditions Hazardous and Dangerous
Property - As follows:

Article C:

Transporting Hazardous Material Containers

Article E:

Dangerous Property

Article F:

Compressed Gas Cylinders

Article J:

Respiratory Protection Program

Article L:

Asbestos

Article M:

Packaging, Marking, and Disposal of Asbestos

Article N:

Asbestos Dust Control and House Keeping and Clean-up Procedures

Article Q:

Cartridge Cases

Article R:

Disposition and Use of Hazardous Property

Article S:

Government’s Right of Surveillance

Article T:

Right of Refusal for Hazardous Property

Article U:

Record Maintenance

Article V:

Certified and Non-Certified Radiation Emitting Electronic Products

Article W:

Radioactive Material

Article X:

Beryllium Dust/Powder

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

36

--------------------------------------------------------------------------------


 

ADDITIONAL CONTRACT ADVISEMENTS

 

Prospective bidders should note that work performed on Government premises, such
as at DRMOs and other delivery points, may be subject to the provisions of
Public Law 89-176, September 10, 1965 (18 U.S.C. 4082(c)(2)) and Executive Order
11755, December 29, 1973 (convict labor), and/or the Contract Work Hours and
Safety Standards Act (40 U.S.C. 327-333) and regulations of the Secretary of
Labor there under (overtime compensation).

 

Prospective bidders should also note that provisions of the Food, Drug and
Cosmetic Act, 21 U.S.C. 311 et seq. and regulations promulgated there under
forbid the sale of adulterated or misbranded medical devices.

 

Prospective bidders should also note that there are certain Public Laws that may
impact the flow of items:

 

Public Law 98-575, Commercial Space Launch Act (“CSLA”), dated October 30, 1984
- The purposes of the CSLA are to promote economic growth and entrepreneurial
activity through the utilization of the space environment for peaceful purposes;
encourage the private sector to provide launch vehicles and associated launch
services; facilitate/encourage the acquisition (sale, lease, transaction in lieu
of sale, or otherwise) by the private sector of launch property of the U.S.
which is “excess or otherwise not needed for public use,” in consultation with
Secretary of Transportation. Donation screening is not required prior to sale.

 

Wildfire Suppression Aircraft Transfer Act of 1996, dated January 3, 1996 - This
act authorizes the sale of excess Department of Defense (DOD) aircraft and
aircraft parts to facilitate the suppression of wildfire. Prior to the sale, the
Secretary of Agriculture must certify that the person or entity is capable of
meeting the terms and conditions of a contract to deliver fire retardant by air.
The purchaser must certify that the aircraft and aircraft parts will be used
only for wildfire suppression purposes.

 

Public Law 106-181, Oil Spill Containment Act - This statute, also known as “The
Wendell H. Ford Aviation Investment and Reform Act for the 21st Century,” allows
DOD, during the period 4 April 2000 through 30 September 2002, to sell aircraft
and aircraft parts to a person or entity that provides oil spill response
services (including the application of oil dispersants by air).

 

HAZARDOUS PROPERTY: Should hazardous property be issued under this contract, the
Government cautions that the item, material, or substance, or one or more
components, parts, constituents or ingredients thereof may be corrosive,
reactive, ignitable or exhibit other hazardous or toxic properties. The
Government assumes no liability for any damage to the property of the
Contractor, to the property of any other person, or the public property, or for
any personal injury, illness, disability or death to the Contractor,
Contractor’s employees, or any other person subject to Contractor’s control, or
to any other person including members of the general public, or for any other
consequential damages arising from or incident to the purchase, use, processing,
disposition, or any subsequent operations performed upon, exposure to or contact
with any component, part, constituent or ingredient of this item, material or
substance. The Contractor agrees to hold harmless and indemnify the

 

37

--------------------------------------------------------------------------------


 

Government for any and all costs and expenses incurred incident to any claim,
suit, demand, judgment, action, debt, liability costs and attorney’s fees or any
other request for monies or any other type of relief arising from or incident to
the purchase, use, processing, disposition, subsequent operation performed upon,
exposure to or contact with any component, part, constituent or ingredient of
this item, material or substance, whether intentional or accidental.

 

RESOURCE CONSERVATION AND RECOVERY ACT NOTICE: EPA Hazardous Waste Regulations,
40 CFR Part 260 et seq. published at 45 Federal Register 33063-33285, May 19,
1980, became effective on November 19, 1980. These cradle-to-grave regulations
detail the responsibilities of generators, transporters, treaters, storers and
disposers of hazardous waste. Civil and criminal penalties are available for
noncompliance. DRMS does not intend to transfer any RCRA regulated hazardous
waste under this contract as regulated waste is disposed of under DRMS’
hazardous waste contracts. However, DRMS can make no representations as to when
and under what circumstances state, federal or local environmental regulations
may be applicable to Property transferred to and held by the Contractor.

 

CHEMICAL AGENT RESISTANT COATING (CARC) PAINT: Prospective offerors are
cautioned that that some items are, or likely to contain or be coated with a
chemical agent resistant to coatings containing trivalent chrome, lead,
cobalt-zinc hexamethylene disocyanate and other chemicals which are a hazard to
human health if not processed properly. The Government brings the following
precautions/warnings to the attention of prospective offerors who plan to apply
the CARC paint or disturb the coating on the property in any way:

 

Airline respirators should be used during application processing
(applying/sanding/torch cutting, etc.) unless air sampling shows exposure to be
below OSHA/host Government standards, then a chemical cartridge air-purifying
respirator must be used.

 

CARC paint should be isolated from heat, electrical equipment, sparks and open
flame during storage or application. Local exhaust ventilation should be used
for inside processing.

 

Exposure to vapor/mist/dust or fumes can cause irritation to respiratory tract
(lung, nose, throat), edema, dermatitis, dizziness, rash, itching, swelling of
extremities, eye irritation or damage to nervous system, kidney or liver.
Coating may be fatal if swallowed.

 

REFRIGERANT: Refrigeration equipment and appliances are subject to the Clean Air
Act (CAA) Amendments of 1990 which prohibit the venting or release to the
environment of Class I or Class II ozone depleting substances, and are also
subject to the Refrigerant Recycling Rule in 40 Code of Federal Regulations
(CFR) Subpart F 82, 150-166, requiring the recovery and verification of
refrigerant removal by a certified technician, using certified recovery
equipment prior to final disposal as scrap or in a landfill.

 

WARRANTY FOR USEABLE AIRCRAFT COMPONENTS / PARTS: The Contractor is advised that
the aircraft components/parts on this sale may not currently be certified by the
appropriate regulatory agencies for use on civilian aircraft. The Contractor
represents, warrants, and guarantees to the Government that this (these)
item(s) will not be used, offered for sale, or sold for use in civilian aircraft
unless proper certification is obtained from the appropriate regulatory
agencies. This (these) item(s) also may not be installed on any civilian
aircraft unless installed by a Federal Aviation

 

38

--------------------------------------------------------------------------------


 

Administration (FAA) certified repairman and/or mechanic. The Contractor agrees
to hold the Government harmless from any and all demands, suits, actions, or
claims of whatsoever nature arising from or out of violation of this warranty.

 

AIRCRAFT INSIGNIA AND MARKINGS: The Contractor will be required to permanently
remove or obliterate all Military Service distinctive markings from aircraft
prior to removal from the Government premises. The Contractor may remove or
obliterate the markings by scraping, grinding, use of paint removers, or by
other means upon approval of the SCO. This requirement does not apply to
aircraft which are required to be demilitarized.

 

HELICOPTER BLADES AND TAIL ROTORS: It is the responsibility of the recipient to
determine if the helicopter blade or tail rotor as designed and manufactured can
be put to the use intended by the recipient since there may be use requirements
which may not be met by military specifications or serviceability criteria. Each
item has an accompanying historical record with which the further use of the
item for its designed purpose can be determined.

 

KITCHEN STOVES: Contractor shall ensure that the warning statement which is
affixed to such items regarding their design features and reuse will not be
removed prior to sale to an ultimate user, and Contractor shall include this
clause in its entirety in any later sale or transfer of title, unless Contractor
modifies, replaces or repairs the stoves to remove or eliminate the hazard.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

39

--------------------------------------------------------------------------------


 

DEFINITIONS

 

Actual Cost: An amount determined on the basis of the cost incurred.

 

Allocable Cost: A cost is allocable to a Government contract if it is incurred
specifically for the contract, if it benefits both the contract and other work
and can be distributed to them in a reasonable proportion to the benefits
received, or is necessary to the overall operation of the business, although a
direct relationship to any particular cost objective cannot be shown.

 

Allowable Cost: A cost is allowable only when the cost is reasonable and
allocable. The Contractor is responsible for accounting for costs appropriately
and for maintaining records, including supporting documentation, adequate to
demonstrate that any cost claimed have been incurred, are allocable to the
contract, and comply with applicable cost principles in FAR Part 31 and DOD or
DLA supplements. The SCO may disallow all or part of a claimed cost that is
inadequately supported.

 

Acquisition Cost: The amount identified as the original cost or estimated
replacement cost paid for property.

 

Acquisition Value: The amount indicated on Delivery Order that is computed by
multiplying the “Quantity” by the “Item Unit Price”.

 

Alternative Dispute Resolution (ADR): Any procedure (for example, mediation,
conciliation, facilitation, fact-finding, etc.), or any other method to which
the parties agree for resolving issues in controversy, except the term does not
include unassisted negotiations.

 

Bid Percentage: The amount, expressed as a percentage of Acquisition Value,
offered by the Contractor.

 

Business Day: Any day that is not a Saturday, Sunday or a Federal Government
observed holiday. Federal holidays presently include New Year’s Day, Martin
Luther King, Jr. Day, President’s Day, Memorial Day, Independence Day, Labor
Day, Columbus Day, Veteran’s Day, Thanksgiving Day and Christmas Day.

 

Contractor’s Purchase Price: The Acquisition Value of a particular item of
property multiplied by the applicable Bid Percentage offered.

 

Controlled Property Center (CPC): A DRMS facility where property is reviewed and
verified.

 

CONUS: Continental United States.

 

Day: A business calendar day.

 

Defense Reutilization and Marketing Office (DRMO): The organization entity
having responsibility for the control over disposal property.

 

Defense Reutilization and Marketing Service (DRMS): The organization vested with
operational command and administration of the Defense Reutilization and
Marketing Program.

 

Demilitarization Code: A single character alpha code assigned by the Item
Manager identifying the degree of demilitarization necessary prior to
accomplishing final disposition of an item.

 

Direct Cost: Costs identified specifically with a contract.

 

DOD: Department of Defense.

 

Disposal Turn in Document Number (DTID): A 14-position alpha/numeric combination
used to identify a line item of property consisting of Department Of Defense
(DOD) address code, julian date

 

40

--------------------------------------------------------------------------------


 

and serial number. The DD Form 1348-1A/2 is the standard document for turn-in of
property to the DRMO. This may be submitted in electronic format.

 

Federal Supply Class (FSC): A commodity classification code primarily used in
the National Stock Number (NSN). The first 2 digits of the code identify the
group and the last 2 digits identify the classes within the group.

 

Generator: The activity that produces the excess, surplus, foreign excess or
other property; usually the entity formerly in physical possession and/or
control of the property.

 

Hazardous Material (HM): Any material that is capable of posing an unreasonable
risk to health, safety, and property during transportation in the United States.
Overseas, HM is defined in the applicable Final Governing Standards or Overseas
Environmental Baseline Guidance Document, and/or host nation laws and
regulations.

 

Hazardous Waste (HW): Any property regulated under the Resource Conservation and
Recovery Act (RCRA) or state regulation as a hazardous waste.

 

Invitation For Bid: An offer for bid submission.

 

Line Item: A single line entry on a reporting form that indicates a quantity of
property located at any one activity having the same description, condition code
and unit cost. The reporting form can be either a generator-initiated DTID/ETID,
or a contractor-developed tally-in sheet when used for furniture receipts. A
line item may be comprised of one or multiple units.

 

Local Stock Number (LSN): A locally purchased item with no NSN assignment.

 

National Item Identification Number (NIIN): A 9-digit number (immediately
following the FSC) assigned to an item of supply that differentiates it from all
other items of supply.

 

National Stock Number (NSN): A 13-digit number consisting of the 4-digit FSC and
the 9-digit NIIN that is assigned to identify an item of supply within the
materiel management function.

 

Performance Period: Timeframe of the contract, to include any options offered.

 

Reasonable Cost: A cost is reasonable if, in its nature and amount, does not
exceed that which would be incurred by a prudent person in the conduct of
competitive business. Reasonableness of specific costs must be examined with
particular care in connection with firms or their separate divisions that may
not be subject to effective competitive restraints. No presumption of
reasonableness shall be attached to the incurrence of costs by the Contractor.
If an initial review of the facts results in a challenge of a specific cost by
the SCO, the burden of proof shall be upon the Contractor to establish that such
costs is reasonable.

 

Receipt In Place (RIP): Property being held at a location outside the DRMS
network although on the DRMS accountable record during the disposal process and
safeguarded by the Generator.

 

R/T/D: Reutilization/Transfer/Donation.

 

Sales Contracting Officer (SCO): A duly appointed individual granted the
authority to sell surplus and foreign excess personal property by various
prescribed methods of sale.

 

Scrap Property: A designation assigned by or with the approval of DRMS personnel
meaning the items has no value in excess of that of the item’s basic material
content.

 

Unallowable Cost: Any cost that, under the provisions of any pertinent law,
regulation, or contract, cannot be included in prices, cost-reimbursements, or
settlements under a Government contract to which it is allocable.

 

Useable Property: A designation assigned by or with the approval of DRMS
personnel meaning that the item has value in excess of that of the item’s
material content.

 

41

--------------------------------------------------------------------------------


 

SALE OF GOVERNMENT PROPERTY
AMENDMENT OF INVITATION FOR BIDS/MODIFICATION OF CONTRACT

 

1. AMENDMENT TO INVITATION FOR BIDS NO.: 7

 

2. EFFECTIVE DATE

 

 

 

 

 

 

 

SUPPLEMENTAL AGREEMENT NO.:

 

06/3/08

 

 

 

 

 

 

 

3.  ISSUED BY

 

  DEFENSE REUTILIZATION AND MARKETING SERVICE
  INTERNATIONAL SALES OFFICE, ATTN:DRMS-J-362
  74 N WASHINGTON STREET
  BATTLE CREEK MI 49017-3092

NAME AND ADDRESS WHERE BIDS ARE RECEIVED

 

DEFENSE REUTILIZATION AND MARKETING SERVICE
INTERNATIONAL SALES OFFICE, ATTN:DRMS-J-362
74 N WASHINGTON STREET
BATTLE CREEK Ml 49017-3092

 

 

x AMENDMENT OF INVITATION FOR BIDS NO.
(See Item 6)
08-0001

DATED
02/08

o MODIFICATION OF CONTRACT NO.     (See Item 8)

DATE

 

 

 

 

 

 

 

6. THIS BLOCK APPLIES ONLY TO AMENDMENTS OF INVITATIONS FOR BIDS

 

The above numbered invitation for bids is amended as set forth in Item 9.
Bidders must acknowledge receipt of this amendment unless indicated otherwise in
Item 11 prior to the hour and date specified in the invitation for bids, or as
amended, by one of the following methods:

 

(a)  By signing and returning              copies of this amendment;

(b)  By acknowledging receipt of this amendment on each copy of the bid
submitted; or

(c)  By separate letter or telegram which includes a reference to the invitation
for bids and amendment number.

 

FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE ISSUING OFFICE PRIOR TO THE
HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR BID. If by virtue of
this amendment you desire to change a bid already submitted, such change may be
made by telegram or letter, provided such telegram or letter makes reference to
the invitation for bids and this amendment, and is received prior to the opening
hour and date specified.

 

7. ACCOUNTING AND APPROPRIATION DATA (If required)

 

8.  THIS APPLIES ONLY TO MODIFICATION OF CONTRACTS

 

This Supplemental Agreement is entered into pursuant to authority of

 

9.  DESCRIPTION OF AMENDMENT/MODIFICATION (Except as provided below all terms
and conditions of the document      referenced in Item 5 remain in full force
and effect)

 

DRMS is amending Request For Technical Proposals (RFTP)/Invitation For Bid (IFB)
Number 08-0001 with the following change:

 

 

THE HOUR AND DATE FOR RECEIPT OF BIDS x IS NOT EXTENDED. o IS EXTENDED
UNTIL             O’CLOCK
(LOCAL TIME)          DATE

 

10. BIDDER/PURCHASER NAME AND ADDRESS (Include ZIP Code)

11. x

BIDDER IS NOT REQUIRED TO SIGN THIS DOCUMENT

 

o

PURCHASE IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN ORIGINAL AND 0 COPIES TO
THE ISSUING OFFICE

 

 

12. SIGNATURE FOR BIDDER/PURCHASER

 

 

15. UNITED STATES OF AMERICA

 

 

BY

BY

/s/ Tina Aldrich

(SIGNATURE OF PERSON AUTHORIZED TO SIGN)

(SIGNATURE OF CONTRACTING OFFICER)

 

 

 

13. NAME & TITLE OF SIGNER (Type or print)

14. DATE SIGNED

16. NAME OF CONTRACTING OFFICER

(Type or print)   

 

TINA ALDRICH

17. DATE. SIGNED
  6/3/08

 

GPO : 1970 0F—390-461 (40-X)

 

STANDARD FORM 114D

JAN. 1970 EDITION

GENERAL SERVICES ADMINISTRATION
FPMR (41 CFR) 101-45.3
114-501

 

1

--------------------------------------------------------------------------------


 

Request For Technical Proposals (RFTPs)/Invitation For Bid (IFB) 08-0001
Amendment 7

 

The Request For Technical Proposals (RFTPs), Page 11, Paragraph entitled,
“Notice of Unacceptable Proposals”, is deleted in its entirety and replaced by
the following:

 

“When a technical proposal is rated unacceptable, the SCO will notify the firm
of the basis of the determination and that a revision of the proposal will not
be considered. Requests for debriefings must be submitted by facsimile or
electronic mail on or before June 6, 2008. The SCO will provide the debriefing
on or before June 10, 2008.

 

Unsuccessful bidders under step 2 of this two-step sealed bid process, by
written request submitted within 5 days after award, may request a debriefing.”

 

////////NOTHING FOLLOWS/////////

 

2

--------------------------------------------------------------------------------


 

SALE OF GOVERNMENT PROPERTY

AMENDMENT OF INVITATION FOR BIDS/MODIFICATION OF CONTRACT

 

1.  AMENDMENT TO INVITATION FOR BIDS NO.: 8

2. EFFECTIVE DATE

 

 

 

 

 

 

SUPPLEMENTAL AGREEMENT NO.:

06/9/08

 

 

 

 

 

 

3.  ISSUED BY

 

DEFENSE REUTILIZATION AND MARKETING SERVICE INTERNATIONAL SALES OFFICE,
ATTN:DRMS-J-362
74 N WASHINGTON STREET
BATTLE CREEK MI 49017-3092

NAME AND ADDRESS WHERE BIDS ARE RECEIVED

 

DEFENSE REUTILIZATION AND MARKETING SERVICE INTERNATIONAL SALES OFFICE,
ATTN:DRMS-.J-362
74 N WASHINGTON STREET
BATTLE CREEK MI 49017-3092

 

x AMENDMENT OF INVITATION FOR BIDS NO.
(See Item 6)

08-0001

DATED
02/08

o MODIFICATION OF CONTRACT NO.
    (See Item 8)

DATE

 

 

 

 

6. THIS BLOCK APPLIES ONLY TO AMENDMENTS OF INVITATIONS FOR BIDS

 

The above numbered invitation for bids is amended as set forth in Item 9.
Bidders must acknowledge receipt of this amendment unless indicated otherwise in
Item 11 prior to the hour and date specified in the invitation for bids, or as
amended, by one of the following methods:

 

(a)  By signing and returning              copies of this amendment;

(b)  By acknowledging receipt of this amendment on each copy of the bid
submitted; or

(c)  By separate letter or telegram which includes a reference to the invitation
for bids and amendment number.

 

FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE ISSUING OFFICE PRIOR TO THE
HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR BID. If by virtue of
this amendment you desire to change a bid already submitted, such change may be
made by telegram or letter, provided such telegram or letter makes reference to
the invitation for bids and this amendment, and is received prior to the opening
hour and date specified.

 

7. ACCOUNTING AND APPROPRIATION DATA (If required)

 

8.     THIS APPLIES ONLY TO MODIFICATION OF CONTRACTS

 

This Supplemental Agreement is entered into pursuant to authority of

 

9.     DESCRIPTION OF AMENDMENT/MODIFICATION (Except as provided below all terms
and conditions of the document referenced in Item 5 remain in full force and
effect)

 

The Bid Opening Date for Invitation For Bid (IFB) Number 08-0001 has been
changed to June 18, 2008, at 1:00pm EDST.

 

 

THE HOUR AND DATE FOR RECEIPT OF BIDS o IS NOT EXTENDED, x IS EXTENDED UNTIL
1:00pm EDST   O’CLOCK (LOCAL TIME)               DATE June 18, 2008

 

 

10.   BIDDER/PURCHASER NAME AND ADDRESS (Include ZIP Code)

11.

x

BIDDER IS NOT REQUIRED TO SIGN THIS DOCUMENT

 

o

PURCHASE IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN ORIGINAL AND 0 COPIES TO
THE ISSUING OFFICE

 

 

 

 

12.   SIGNATURE FOR BIDDER/PURCHASER

15.

UNITED STATES OF AMERICA

 

 

 

BY

BY 

/s/ Neil A. Watters

(SIGNATURE OF PERSON AUTHORIZED TO SIGN)

(SIGNATURE OF CONTRACTING OFFICER)

 

 

13.   NAME & TITLE OF SIGNER (Type or print)

14.  DATE SIGNED

16.NAME OF CONTRACTING OFFICER (Type or print)

 

NEIL A. WATTERS

 

 

17.  DATE SIGNED
 6/9/08

GPO : 1970 OF—390-461 (40-X)

STANDARD FORM 114D
JAN. 1970 EDITION
GENERAL SERVICES ADMINISTRATION
FPMR (41 CFR) 101-45.3
114-501

 

1

--------------------------------------------------------------------------------


 

SALE OF GOVERNMENT PROPERTY
AMENDMENT OF INVITATION FOR BIDS/MODIFICATION OF CONTRACT

 

1.  AMENDMENT TO INVITATION FOR BIDS NO.: 9

2. EFFECTIVE DATE

 

 

 

 

 

 

SUPPLEMENTAL AGREEMENT NO.:

06/11/08

 

 

 

 

 

 

3.  ISSUED BY

 

DEFENSE REUTILIZATION AND MARKETING SERVICE
INTERNATIONAL SALES OFFICE, ATTN:DRMS-J-362
74 N WASHINGTON STREET
BATTLE CREEK MI 49017-3092

 

NAME AND ADDRESS WHERE BIDS ARE RECEIVED

 

DEFENSE REUTILIZATION AND MARKETING SERVICE
INTERNATIONAL SALES OFFICE, ATTN:DRMS-J-362
74 N WASHINGTON STREET

BATTLE CREEK MI 49017-3092

 

x AMENDMENT OF INVITATION FOR BIDS NO.
(See Item 6)

08-0001

DATED
02/08

o MODIFICATION OF CONTRACT NO.
    (See Item 8)

DATE

 

 

 

 

6. THIS BLOCK APPLIES ONLY TO AMENDMENTS OF INVITATIONS FOR BIDS

 

The above numbered invitation for bids is amended as set forth in Item 9.
Bidders must acknowledge receipt of this amendment unless indicated otherwise in
Item 11 prior to the hour and date specified in the invitation for bids, or as
amended, by one of the following methods:

 

(a)  By signing and returning              copies of this amendment;

(b)  By acknowledging receipt of this amendment on each copy of the bid
submitted; or

(c)  By separate letter or telegram which includes a reference to the invitation
for bids and amendment number.

 

FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE ISSUING OFFICE PRIOR TO THE
HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR BID. If by virtue of
this amendment you desire to change a bid already submitted, such change may be
made by telegram or letter, provided such telegram or letter makes reference to
the invitation for bids and this amendment, and is received prior to the opening
hour and date specified.

 

7. ACCOUNTING AND APPROPRIATION DATA (If required)

 

 

8.     THIS APPLIES ONLY TO MODIFICATION OF CONTRACTS

 

This Supplemental Agreement is entered into pursuant to authority of

 

9.     DESCRIPTION OF AMENDMENT/MODIFICATION (Except as provided below all terms
and conditions of the document referenced in Item 5 remain in full force and
effect)

 

DRMS is amending Invitation For Bid (IFB) Number 08-0001 with the following
changes:

 

 

THE HOUR AND DATE FOR RECEIPT OF BIDS x IS NOT EXTENDED, o IS EXTENDED
UNTIL     O’CLOCK (LOCAL TIME)                DATE

 

 

10.   BIDDER/PURCHASER NAME AND ADDRESS (Include ZIP Code)

11.

x

BIDDER IS NOT REQUIRED TO SIGN THIS DOCUMENT

 

o

PURCHASE IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN ORIGINAL AND 0 COPIES TO
THE ISSUING OFFICE

 

 

 

 

12.   SIGNATURE FOR BIDDER/PURCHASER

15.

UNITED STATES OF AMERICA

 

 

 

BY

BY 

/s/ Neil A. Watters

 

(SIGNATURE OF PERSON AUTHORIZED TO SIGN)

(SIGNATURE OF CONTRACTING OFFICER)

 

 

13.   NAME & TITLE OF SIGNER (Type or print)

14.  DATE SIGNED

16.NAME OF CONTRACTING OFFICER (Type or print)

 

NEIL A. WATTERS

 

 

17.  DATE SIGNED
 6/11/08

GPO : 1970 OF—390-461 (40-X)

 STANDARD FORM 114D
 JAN. 1970 EDITION
GENERAL SERVICES ADMINISTRATION
FPMR (41 CFR) 101-45.3
114-501

 

1

--------------------------------------------------------------------------------


 

The DRMS response to Question 374 of the Questions and Answers (1 thru 377 to
include all updates/follow-ons/clarifications) that were incorporated into
Invitation For Bid 08-0001 via Amendment 6 (dated 5/28/08) is changed as
follows:

 

Q374 - Can questions regarding the IFB be submitted and addressed by DRMS after
the RFTP due date?

 

A374 – Yes.

 

Revised A374 – No further questions/updates/follow-ups/clarifications will be
accepted or provided by DRMS with regard to this IFB.

 

The following questions and answers have been posted to the DRMS website and are
incorporated into this IFB:

 

Q378 - Request Clarification Statement regarding Q278. Question 278 and the
agency’s answer stated:

 

Q278 – Has the CV2 Contractor resold property directly to 3rd parties without
the property being made available for sale via online auction?

A278 - Yes, rarely.

 

A378 - During FY07, the CV2 Sales Contractor sold approximately 45% of the
property (by acquisition value) using a sealed bid method and 55% using an
online auction method. Whether by online auction or sealed bid, all property
sales were advertised and marketed on the Contractor’s website as well as
traditional offline marketing techniques (newspaper, industry publications, and
direct mail).

 

Q379 - The IFB assesses a penalty of 50% of acquisition value for any item that
DRMS has identified as not eligible for sale (Controlled Property). “yet DRMS
finds it for sale on the Contractor’s website.” Given the fact that the portion
of the acquisition value delivered under CV2 sold under sealed bids is not
visible on website and that these items have a much lower sales value relative
to their original acquisition value, shouldn’t the penalty be lower for these
low value items as the 50% penalty will be more disproportionate to their resale
value?

 

A379 – The penalty for advertising or selling controlled property is 50% of the
property’s acquisition value, regardless of the market value of the property.
All property must be advertised on the eFAS website regardless of the sales
method, sealed bid or auction.

(see question and response 124)

 

DRMS has issued a solicitation for a contractor to manage the Controlled
Property Center (CPC) function currently handled by the CV2 sales contractor. We
have the following related questions:

 

2

--------------------------------------------------------------------------------


 

Q380 - How are the responsibilities between the control property center (CPC)
small business contractor and the new useable sales contractor going to be
clearly delineated? Will the sales contractor be indemnified for the CPC small
business contractor’s mistakes for referring property to the sales contractor
that is later determined to be Controlled Property?

 

A380 – Contractor responsibilities are set forth in the respective invitation
and solicitation. All property will be referred by DRMS after DRMS determines
the property is appropriate and safe to sell. DRMS will not indemnify the
Contractor for any improper property referrals by DRMS. The agency is relying on
the expertise of the Contractor to assist in the identification of any such
oversights.

 

Q380A - Given that the control property center (CPC) small business contractor
has no penalty and, perhaps savings, from recommending the destruction of
saleable property, versus processing and referring items to the sales channel,
what is the incentive for this small business contractor not to recommend the
destruction of all, or the vast majority of, property received at the controlled
property centers including valuable saleable items?

 

A380A – Question is irrelevant to this sales invitation and should be directed
to the Contracting Officer responsible for the CPC Solicitation
SP4410-08-R-0001.

 

Q380B - Will the sales contractor have the ability to challenge the improper
scrapping out of property at the CPC’s? If so, how will this process work?

 

A380B – The sales contractor will not have the ability to challenge the
scrapping of property under this sales invitation.

 

Q380C - It would appear that the CPC small business contractor has the
discretion to scrap F, G and H property. Given that historically approximately
70% of the acquisition value of property referred under the surplus contract is
in F, G, and H condition, this would appear to be a significant new risk factor
which could reduce sales under the surplus contract. What safeguards would
prevent a large increase in the scrapping of this property by the new CPC small
business contractor?

 

Q380C – Question is irrelevant to this sales invitation and should be directed
to the Contracting Officer responsible for the CPC Solicitation
SP4410-08-R-0001.

 

////////NOTHING FOLLOWS/////////

 

3

--------------------------------------------------------------------------------